


117 HR 3000 IH: Inspire to Serve Act of 2021
U.S. House of Representatives
2021-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3000
IN THE HOUSE OF REPRESENTATIVES

May 4, 2021
Mr. Panetta (for himself, Mr. Bacon, Ms. Houlahan, Mr. Waltz, Mr. Moulton, Mr. Carbajal, Mr. Crow, Mr. Phillips, and Mr. Kahele) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Armed Services, Foreign Affairs, Agriculture, Natural Resources, Ways and Means, Oversight and Reform, Veterans' Affairs, Homeland Security, Intelligence (Permanent Select), House Administration, the Judiciary, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To build on America’s spirit of service to nurture, promote, and expand a culture of service to secure the Nation’s future, address critical needs of the Nation, and strengthen the civic fabric of American society.


1.Short titleThis Act may be cited as the Inspire to Serve Act of 2021. 2.Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title.
Sec. 2. Table of contents.
TITLE I—Prioritization of civic education and service learning
Sec. 101. Civic education fund.
Sec. 102. Service-learning fund.
Sec. 103. National civics assessment.
Sec. 104. Excellence in civics award.
Sec. 105. Development of material on civic education and effective citizenship.
Sec. 106. Sense of Congress regarding the importance of teachers in inspiring civic engagement.
TITLE II—Elevation and integration of all forms of service
Sec. 201. Council on Military, National, and Public Service.
Sec. 202. Internet-based service platform.
Sec. 203. Pilot program to coordinate military, national, and public service recruitment.
Sec. 204. Joint market research and recruiting program to advance military and national service.
Sec. 205. Information sharing to advance military and national service.
Sec. 206. Transition opportunities for military servicemembers and national service participants.
Sec. 207. Joint report to Congress on initiatives to integrate military and national service.
TITLE III—Advancement of Military, National, and Public Service
Sec. 300. Definitions.
Subtitle A—Advancement of military service
Sec. 301. New personnel management structure for military specialists.
Sec. 302. Pre-service tuition grant program.
Sec. 303. Pilot program on technical civilian professional credentials.
Sec. 304. Expansion of Junior Reserve Officers’ Training Corps Program.
Sec. 305. Expansion of Cyber Institutes Program.
Sec. 306. Temporary authority for targeted recruitment incentives.
Sec. 307. Multiyear appropriations for marketing and advertising.
Subtitle B—Advancement of national service
Sec. 321. National service fellowships.
Sec. 322. Expansion of youthbuild, youth conservation corps, and national guard youth challenge programs.
Sec. 323. National service public awareness campaign.
Sec. 324. Recognition of corporate contributions to national service.
Sec. 325. Corporation for national and community service demonstration projects.
Sec. 326. Peace Corps remote demonstration projects.
Sec. 327. National service living allowance increases.
Sec. 328. Senior Corps stipend increases.
Sec. 329. Wraparound support services for certain national service participants.
Sec. 330. National service educational award increases.
Sec. 331. Expanded use of national service educational award.
Sec. 332. Discounted end-of-service cash stipend for national service members.
Sec. 333. Exclusion of national service educational award from gross income.
Sec. 334. Transferability of national service educational award.
Sec. 335. Noncompetitive eligibility for full-time national service participants.
Sec. 336. Pension service credit for Federal service corps participants.
Sec. 337. Senior Corps competitive grant model.
Subtitle C—Advancement of public service: Modernization of Federal personnel systems
Sec. 341. Enhanced awareness of the value of Federal public service.
Sec. 342. Responsibility for determining eligibility for hiring preferences and special hiring options.
Sec. 343. Enhancement of special hiring authorities for military veterans.
Sec. 344. Noncompetitive eligibility for high-performing civilian employees.
Sec. 345. Flexibility for temporary and term appointments.
Sec. 346. Criteria for granting direct-hire authority to agencies.
Sec. 347. Cafeteria plan for Federal employees.
Sec. 348. Modern benefits pilot program.
Sec. 349. Demonstration project flexibility for the Office of Personnel Management.
Sec. 350. Advanced assessment tools for Executive agency hiring.
Sec. 351. Competency standards for human resources specialists.
Sec. 352. Evaluation of improvements to the Federal civil service personnel system.
Sec. 353. Proposals for modern talent-management system.
Sec. 354. Annual report on blended Federal workforce.
Sec. 355. Sense of Congress on effective and efficient management of the blended Federal workforce.
Subtitle D—Advancement of public service: students, recent graduates, and critical skills
Sec. 361. Federal Fellowship and Scholarship Center.
Sec. 362. Public Service Corps.
Sec. 363. Public service academy grants.
Sec. 364. Public service cadet program at military service academies.
Sec. 365. Compensation for Federal interns.
Sec. 366. Establishment of Pathways Program.
Sec. 367. Enhanced hiring for recent college graduates and post-secondary students.
Sec. 368. Aggregate number of hires of recent college graduates and post-secondary students.
Sec. 369. Demonstration project to hire recent college graduates and post-secondary students with critical skills.
Sec. 370. Noncompetitive eligibility for Federal developmental positions.
Sec. 371. Facilitation of Federal employee reskilling.
Sec. 372. Civilian Cybersecurity Reserve pilot project.
Sec. 373. Expansion of cyber talent management system.
Sec. 374. Personnel policy demonstration project for Federal agencies with employees in science, technology, engineering, and mathematics fields.
Sec. 375. Development of proposal for simplified personnel system for Veterans Health Administration.
Sec. 376. Portability of health care licensure for Federal employees.
TITLE IV—Strengthening of national mobilization
Sec. 401. Modernization of the Selective Service System.
Sec. 402. Report on exemptions and deferments for a possible military draft.
Sec. 403. Responsibilities for national mobilization; personnel requirements.
Sec. 404. Enhancements to national mobilization exercises.
Sec. 405. Critical skills for the Department of Defense.
Sec. 406. Individual Ready Reserve for Critical Skills.
IPrioritization of civic education and service learning
101.Civic education fund
(a)DefinitionsIn this section: (1)Applied civicsThe term applied civics means an educational program applying service-learning methods to provide students with practical and experiential opportunities to apply their civic knowledge and skills.
(2)Civic educationThe term civic education means an educational program that provides participants with knowledge of law, government, and the rights and responsibilities of citizens and skills that enable participants to participate responsibly in democracy. (3)Educational service agency and state educational agencyThe terms educational service agency and State educational agency have the meanings given those terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
(4)Eligible entityThe term eligible entity means— (A)any local educational agency;
(B)any State educational agency; (C)any educational service agency;
(D)any institution of higher education; (E)any community-based organization;
(F)any nonprofit, nongovernmental organization; or (G)any consortium of entities described in subparagraphs (A) through (F).
(5)High-need schoolThe term high-need school means any public elementary school or secondary school that is located in an area in which the percentage of students from families with incomes below the poverty line is 30 percent or more, as determined by the Secretary. (6)Institution of higher educationThe term institution of higher education has the meaning given that term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
(7)Local educational agencyThe term local educational agency has the meaning given that term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) and includes any tribally sanctioned educational authority as defined in section 3201 of that Act (20 U.S.C. 7011). (8)SchoolThe term school means—
(A)any elementary school or secondary school as those terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801); and (B)any education program provided by the Secretary of Defense under section 2164 of title 10, United States Code.
(9)SecretaryThe term Secretary means the Secretary of Education. (10)Service-learningThe term service-learning has the meaning given that term in section 101 of the National and Community Service Act of 1990 (42 U.S.C. 12511).
(11)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, and any other territory or possession of the United States. (b)Program authorized (1)In generalThe Secretary shall establish and administer a Civic Education Fund from which the Secretary makes grants under this section to eligible entities, on a competitive basis, to support the development and evaluation of civic education programs in schools.
(2)PurposeThe purposes of grants awarded from the Civic Education Fund are— (A)to promote and expand civic education by supporting the development and implementation of high-quality civic education, applied civics, and service-learning programming in schools;
(B)to promote the development and implementation of evidence-based curricula and educational standards, and to provide teacher development, with respect to civic education, applied civics, and service-learning programming in schools; and (C)to support State and local educational agencies, institutions of higher education, and nonprofit organizations in their efforts to support civic education, applied civics, and service-learning in schools.
(c)Teacher development in civic education, applied civics, and service learning
(1)In generalAn eligible entity may apply for a grant under this section for the purpose of teacher development in civic education, applied civics, and service-learning in schools. Such grant may only be used— (A)to train teachers in effective strategies for instructing students in civic education, applied civics, and service-learning;
(B)to host training sessions for teachers to share best practices and learn new skills; (C)to develop resources that teachers can use in the classroom to improve civic education, applied civics, and service-learning programs for students;
(D)to coordinate with other local organizations and community-based services and programs to provide hands-on civic learning development opportunities; or (E)to support any other programs designed to ensure that teachers have the requisite knowledge and skills to successfully teach civic education and applied civics.
(2)Grants
(A)Reservation of funds for high-need schoolsOf the funds made available for grants under this subsection, the Secretary shall reserve not less than 50 percent for grants to provide services for teachers in high-need schools. (B)General grantsThe remainder of the funds made available for grants under this subsection (but not more than 50 percent of such funds) shall be granted on a competitive basis to eligible entities for the purpose of teacher development in civic education, applied civics, and service learning in schools.
(d)Development and implementation of effective civic education, applied civics, and service-Learning programs
(1)In generalAn eligible entity may apply for a grant under this section for activities to support effective civic education, applied civics, and service-learning programs in schools. Such grant may only be used— (A)to establish a new, or improve an existing, civic education, applied civics, or service-learning program;
(B)to evaluate the effect of such programs on participants and increase the effectiveness of such programs with respect to— (i)understanding of United States law, history, and government;
(ii)voting and other forms of political and civic engagement; (iii)critical thinking and media literacy;
(iv)interest in employment, and careers, in military, national, and public service; and (v)the ability of participants to collaborate and compromise with others to solve problems;
(C)to develop and modify curricula relating to civic education, applied civics, and service learning; (D)to create and administer classroom activities, thesis projects, individual or team projects, internships, or community service activities related to civics education;
(E)to collaborate with government entities, nonprofit organizations, or consortia of such entities and organizations to provide students with experiences related to civic education; or (F)to develop and support any other programs the Secretary deems crucial to the efficacy of civic education, applied civics, or service-learning programs.
(2)Grants
(A)Reservation of funds for high-need schoolsOf the funds made available for grants under this subsection, the Secretary shall reserve not less than 50 percent for grants for programs for students in high-need schools. (B)General grantsThe remainder of the funds made available for grants under this subsection (but not more than 50 percent of such funds) shall be granted on a competitive basis to eligible entities for programs that develop and implement effective civic education, applied civics, and service-learning programs in schools.
(e)Matching funds requirements
(1)RequirementsExcept for grants for high-need schools under subsections (c)(2)(A) and (d)(2)(A), the Federal share of the cost of a program that receives a grant under this section, whether the grant is provided directly or as a subgrant from the original recipient of the grant, may not exceed 50 percent of such cost. (2)CalculationIn providing for the remaining share of the cost of carrying out the program receiving the grant, the recipient—
(A)may provide for such share through contributions in cash or in kind, fairly evaluated, including facilities, equipment, or services; and (B)may provide for such share through non-Federal sources or from other Federal sources (other than funds made available under Federal programs administered by the Secretary).
(3)WaiverThe Secretary may waive in whole or in part the requirements of paragraph (1) with respect to a recipient in any fiscal year if the Secretary determines that such a waiver would be equitable due to a lack of available financial resources at the local level. (4)Report by recipient on other Federal fundsA recipient of a grant to which this subsection applies shall report to the Secretary the amount and source of any Federal funds used to carry out the program for which the grant is provided, other than funds made available under programs administered by the Secretary, including the amounts and sources of the other Federal funds.
(f)Geographic distributionTo the extent practicable, the Secretary shall ensure an equitable geographic distribution of grants awarded under this section. (g)ReportsThe Secretary shall, not later than 12 months after the date of the enactment of this Act and every 12 months thereafter, submit a report to Congress that contains the following:
(1)Information on all programs for which grants were awarded under this section during the preceding 12-month period, including detail on the grant recipients, the programs funded by the grants, and the schools involved in the programs funded by the grants. (2)An evaluation of the successes of all programs for which grants are awarded under this section, noting in particular the successes of such programs in achieving—
(A)progress toward exposing all students in schools to a robust civic education curriculum by 2031; and (B)increases in the number of students in grades 4, 8, and 12 testing at or above the Proficient level in the civics portion of the National Assessment of Education Progress Test under section 303 of the National Assessment of Educational Progress Authorization Act (20 U.S.C. 9622), as compared with the last administration of such Assessment.
(3)An assessment of the potential need for additional funding for programs under this section. (4)Information regarding each recipient of a grant under this section that uses Federal funds to carry out the program for which the grant is provided, other than funds made available under programs administered by the Secretary.
(h)RegulationsThe Secretary shall promulgate such regulations as may be necessary to carry out this section. Such regulations shall include— (1)procedures for eligible entities to apply for grants under this section;
(2)the competitive process for the awarding of grants; (3)any limitations on the use of funds from grants awarded under this section; and
(4)reporting requirements by recipients of such grants. (i)Authorization of appropriationsThere are authorized to be appropriated to the Civic Education Fund established under this section for each fiscal year not less than $100,000,000 to carry out programs authorized under subsection (c), and not less than $100,000,000 to carry out programs authorized under subsection (d).
102.Service-learning fund
(a)Eligible entitySection 119(a)(1) of the National and Community Service Act of 1990 (42 U.S.C. 12563(a)(1)) is amended— (1)by striking a public or private elementary school or secondary school,; and
(2)by striking a consortium of such entities, or a consortium of 2 or more such entities and a for-profit organization and inserting or a consortium of such entities.. (b)EstablishmentSection 119 of the National and Community Service Act of 1990 (42 U.S.C. 12563) is amended by striking subsection (b) and inserting the following:

(b)Service-Learning fund
(1)EstablishmentThere is established in the Corporation a Service-Learning Fund (in this section referred to as the Fund). The purpose of the Fund is to make grants and fixed-amount grants (in accordance with section 129(l)) to eligible entities or eligible partnerships, as appropriate, for programs and activities described in subsection (c), in order to achieve the objectives set forth in paragraph (2). (2)ObjectivesThe objectives of the Fund are to ensure that, by 2031—
(A)all students in kindergarten through grade 12 receive in-class service-learning experiences; (B)at least 1,000,000 students in grades 6 through 12 participate in a summer of service program each year; and
(C)at least 1,000,000 students in grades 9 through 12 participate in a semester of service program each year. (3)Allocation of fundsOf the funds made available to the Fund each fiscal year—
(A)20 percent shall be reserved for service-learning programs in public schools under paragraphs (1) through (7), (9), and (11) of subsection (c), of which amount— (i)80 percent shall be reserved for programs in elementary schools and secondary schools, of which amount not less than 50 percent shall be reserved for programs in low-income communities; and
(ii)20 percent shall be reserved for programs at institutions of higher education; (B)40 percent shall be reserved for summer of service programs under paragraph (8) of subsection (c), of which amount not less than 50 percent shall be reserved for programs in low-income communities; and
(C)40 percent shall be reserved for semester of service programs under paragraph (10) of subsection (c), of which amount not less than 50 percent shall be reserved for programs in low-income communities.. (c)Summer of service completion awardsSection 119(c)(8)(B)(iii) of the National and Community Service Act of 1990 (42 U.S.C. 12563(c)(8)(B)(iii)) is amended—
(1)by inserting no less than before 100 hours; and (2)by striking educational award of $500 or $750 as described in sections 146(a)(2)(C) and 147(d) and inserting completion award of $500 (or, at the discretion of the Chief Executive Officer, of $750 in the case of a participant who is economically disadvantaged).
(d)Semester of service programsSection 119(c)(10)(A) of the National and Community Service Act of 1990 (42 U.S.C. 12563(c)(10)(A)) is amended— (1)by inserting in grades 9 through 12 after secondary school students; and
(2)by striking 70 hours and inserting 150 hours. (e)Priority of applicantsSection 119(e) of the National and Community Service Act of 1990 (42 U.S.C. 12563(e)) is amended by inserting in accordance with the objectives and funding requirements set forth in subsection (b), after In making grants under this part,.
(f)Matching fund requirementSubsection 119(f) of the National and Community Service Act of 1990 (42 U.S.C. 12563(f)) is amended— (1)in paragraph (3), by striking Serve America Act and inserting Inspire to Serve Act of 2021; and
(2)by adding at the end the following new paragraph:  (4)Matching fund requirement (A)RequirementExcept for programs that will be undertaken in low-income communities, the Federal share of the cost of a program that receives assistance under subsection (b), whether the assistance is provided directly or as a subgrant from the original recipient of the assistance, may not exceed 50 percent of such cost.
(B)CalculationIn providing for the remaining share of the cost of carrying out a program under this section, the recipient— (i)shall provide for such share through payment in cash or in kind, fairly evaluated, including facilities, equipment, or services; and
(ii)may provide for such share through State sources, local sources, or other Federal sources. (C)WaiverThe Chief Executive Officer may waive in whole or in part the requirements of this paragraph with respect to a recipient in any fiscal year if the Chief Executive Officer determines that such waiver would be equitable due to a lack of available financial resources at the local level..
(g)Authorization of appropriationsSection 119 of the National and Community Service Act of 1990 (42 U.S.C. 12563) is amended by adding at the end the following new subsection:  (g)Authorization of appropriationsThere is authorized to be appropriated to the Service-Learning Fund $250,000,000 for each fiscal year..
103.National civics assessment
(a)Elementary and Secondary Education Act of 1965
(1)State plansSection 1111 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311) is amended— (A)in subsection (g)(2)(D), by striking reading and mathematics and inserting reading, mathematics, and civics; and
(B)in subsection (h)(1)(C)(xii), by striking reading and mathematics and inserting reading, mathematics, and civics. (2)Local educational agency plansSection 1112(c)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6312(c)(3)) is amended by striking reading and mathematics and inserting reading, mathematics, and civics.
(b)National assessment of educational progressSection 303 of the National Assessment of Educational Progress Authorization Act (20 U.S.C. 9622) is amended— (1)in subsection (b)—
(A)in paragraph (2)— (i)in subparagraphs (B) and (E), by striking reading and mathematics and inserting reading, mathematics, and civics;
(ii)in subparagraph (D), by striking civics,; (iii)in subparagraph (G), by striking and at the end;
(iv)in subparagraph (H), by striking the period and inserting ; and; and (v)by adding at the end the following:

(I)ensure that achievement data from the civics assessments described in subparagraphs (B) and (E) are made available both in the aggregate for the United States and separately for each State.; and (B)in paragraph (3), in subparagraphs (A)(i) and (C)(ii), by striking reading and mathematics and inserting reading, mathematics, and civics; and
(2)in subsection (d)(3), in subparagraphs (A) and (B), by striking reading and mathematics and inserting reading, mathematics, and civics. 104.Excellence in civics award (a)DefinitionsIn this section:
(1)Applied civicsThe term applied civics means an educational program applying service-learning methods to provide students with practical and experiential opportunities to apply their civic knowledge and skills. (2)Civic educationThe term civic education means an educational program that provides participants with knowledge of law, government, and the rights and responsibilities of citizens and with skills that enable participants to participate responsibly in democracy.
(3)SecretaryThe term Secretary means the Secretary of Education. (4)Service-learningThe term service-learning has the meaning given that term in section 101 of the National and Community Service Act of 1990 (42 U.S.C. 12511).
(5)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, and any other territory or possession of the United States. (b)In generalThe Secretary may annually award to States, school districts, schools, teachers, and students or groups of students the Excellence in Civics Award to highlight excellence in the delivery and teaching of civic education, applied civics, and service-learning, especially programs that address community needs.
(c)Applications
(1)In generalTo be eligible for an award under subsection (b), a State, school district, school, teacher, student, or group of students shall submit an application or be nominated to the Department of Education at such time, in such manner, and containing such information as the Secretary of Education may require. (2)ContentsAt a minimum, applications or nominations submitted to the Secretary or the committee created under subsection (d) shall include information specifying—
(A)the types of innovative civic education, applied civics, or service-learning programs or projects previously administered or completed; (B)for awards given for service-learning programs or projects, the impact on measurable civics outcomes and learning, or the impact of the project on addressing community or national needs, including disaster relief, education, poverty reduction, ex-offender reintegration, and senior citizen aid; and
(C)for awards given for education, the ability of the program, teaching style, or project to be used more broadly across the Nation. (d)CommitteeThe Secretary shall create a select committee to review applications and nominations for and designate recipients of awards under this section.
(e)RegulationsNot later than 12 months after the date of the enactment of this Act, the Secretary shall issue such regulations as may be necessary to govern applications and nominations for awards under this section, evaluation of such applications and nominations, and making such awards. 105.Development of material on civic education and effective citizenship (a)Coordination (1)In generalThe Librarian of Congress, the Director of the Institute of Museum and Library Services, and the Archivist of the United States shall work jointly to develop and distribute to the public educational materials and teaching resources on civic education and effective citizenship, including by enhancing existing online resources and supporting the distribution of hard copy and digital materials to local libraries, polling locations, and schools, especially in rural areas.
(2)Civic education definedIn this subsection, the term civic education means an educational program that provides participants with knowledge of law, government, and the rights and responsibilities of citizens and skills that enable participants to participate responsibly in democracy. (b)ReportingThe Librarian of Congress, the Director of the Institute of Museum and Library Services, and the Archivist of the United States shall submit as part of the budget request for each fiscal year an update on the development and distribution efforts outlined under subsection (a).
(c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. 106.Sense of Congress regarding the importance of teachers in inspiring civic engagement (a)FindingsCongress finds the following:
(1)Parents have a critical voice in ensuring their children receive an education that will help them to be engaged and productive members of American society, and members of the teaching profession are crucial to helping them achieve that goal. (2)The United States suffers from a lack of consistently effective civic education that imparts knowledge about government, democratic engagement, and the Constitution.
(3)Recent polling by the Annenberg Public Policy Center revealed that 22 percent of American adults are unable to name any of the three branches of government and 37 percent are unable to name or do not know any of the rights guaranteed by the First Amendment to the Constitution. (4)Every State, the District of Columbia, the Commonwealth of Puerto Rico, and any other territory or possession of the United States reported a lack of qualified teachers in at least one academic subject during the 2017–2018 school year.
(5)The Learning Policy Institute reported a teacher shortage of about 64,000 teachers during the 2015–2016 academic year and estimated that, beginning in 2020, 300,000 new teachers will be needed each year. (6)Teachers often do not receive full support for classroom activities or for advancing their contributions to the education system through career development.
(7)A survey by the Department of Education found that 94 percent of public school teachers in the United States paid for their own classroom supplies and materials without reimbursement during the 2014–2015 school year, with the average teacher spending $479 out-of-pocket. (8)Eighteen percent of teachers work a second job during the school year, making teachers three times as likely as all workers in the United States to work multiple jobs.
(9)Teachers in all subjects and at all grade levels play a crucial role in educating youth about service options and the ways youth can engage in their communities. (10)The advancement of civic education and the availability of well-trained and effective teachers are essential for the future health of civil society in the United States.
(b)Sense of congressIt is the sense of Congress that— (1)teachers of all subjects and at all grade levels, including those in public, private, and homeschool settings, are essential in inspiring civic knowledge and engagement in their students;
(2)public school teachers are dedicated public servants and should be honored and supported in their work to educate youth in the United States; (3)teachers are crucial in inspiring their students to contribute to their Nation and communities through all forms of service;
(4)the profession of teaching is a noble endeavor and one that is vital to the civic education of American youth; (5)teachers across the country have sought to raise awareness of a crisis in resource support and adequate compensation for teachers, especially at public schools;
(6)officials at all levels of government should seek to address these concerns by providing teachers with resource support, adequate compensation, and career development opportunities; and (7)more Americans will be called to the teaching profession when government officials at all levels demonstrate value for the essential role of teachers in our society by providing teachers with resource support, adequate compensation, and career development opportunities. 
IIElevation and integration of all forms of service
201.Council on Military, National, and Public Service
(a)DefinitionsIn this section: (1)Executive agencyThe term Executive agency has the meaning given that term in section 105 of title 5, United States Code.
(2)Military serviceThe term military service means active service (as defined in subsection (d)(3) of section 101 of title 10, United States Code) or active status (as defined in subsection (d)(4) of such section) in one of the uniformed services (as defined in subsection (a)(5) of such section). (3)National service (A)In generalThe term national service means participation, other than military service or public service, in a program that—
(i)is designed to enhance the common good and meet the needs of communities, the States, or the United States; and (ii)is funded or facilitated by—
(I)an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; (II)an institution of higher education as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001); or
(III)the Federal Government or a State, Tribal, or local government. (B)Included programsThe term national service includes—
(i)the programs authorized in— (I)sections 5 and 6 of the Peace Corps Act (22 U.S.C. 2504 and 2505);
(II)section 171 of the Workforce Innovation and Opportunity Act (relating to the YouthBuild Program; 29 U.S.C. 3226); (III)part A of title I of the Domestic Volunteer Service Act of 1973 (relating to the Volunteers in Service to America; 42 U.S.C. 4951 et seq.); and
(IV)subtitles C (relating to the National Service Trust Program; 42 U.S.C. 12571 et seq.) and E (relating to the National Civilian Community Corps; 42 U.S.C. 12611 et seq.) of title I of the National and Community Service Act of 1990; and (ii)any other program that is consistent with subparagraph (A), as determined by the Director of the Council on Military, National, and Public Service established under subsection (b).
(4)Public serviceThe term public service means civilian employment in the Federal Government or a State, Tribal, or local government. (5)ServiceThe term service means a personal commitment of time, energy, and talent to a mission that contributes to the public good by protecting the Nation and its citizens, strengthening communities, or promoting the general social welfare.
(b)Establishment
(1)In generalThere is established in the Executive Office of the President a Council on Military, National, and Public Service (in this section referred to as the Council). (2)FunctionsThe Council shall—
(A)advise the President with respect to promoting and expanding opportunities for military service, national service, and public service for all Americans; (B)coordinate policies and initiatives of the executive branch to promote and expand opportunities for military service, national service, and public services; and
(C)coordinate policies and initiatives of the executive branch to foster an increased sense of service and civic responsibility among all Americans. (c)Composition (1)DirectorThe President shall appoint, by and with the advice and consent of the Senate, an Assistant to the President for Military, National, and Public Service, who shall serve at the pleasure of the President. The Assistant to the President for Military, National, and Public Service shall serve as the Director of the Council.
(2)MembershipIn addition to the Director, the Council shall be composed of— (A)the Secretary of State;
(B)the Secretary of Defense; (C)the Attorney General;
(D)the Secretary of the Interior; (E)the Secretary of Commerce;
(F)the Secretary of Labor; (G)the Secretary of Health and Human Services;
(H)the Secretary of Education; (I)the Secretary of Veterans Affairs;
(J)the Secretary of Homeland Security; (K)the Director of the Office of Management and Budget;
(L)the Director of National Intelligence; (M)the Director of the Office of Personnel Management;
(N)the Director of the Peace Corps; (O)the Chief Executive Officer of the Corporation for National and Community Service; and
(P)such other officers as the President may designate. (3)MeetingsThe Council shall meet on a quarterly basis, or more frequently as the Director may direct.
(d)Responsibilities of the councilIn addition to performing such other functions as the President may direct, the Council shall do the following: (1)Assist and advise the President and the heads of Executive agencies in the establishment of policies, goals, objectives, and priorities to promote service and civic responsibility among all Americans.
(2)Develop and recommend to the President and the heads of Executive agencies policies of common interest to Executive agencies for increasing the participation and propensity of Americans to participate in military, national, and public service in order to address national security and other current and future needs of the Nation. (3)Serve as the interagency lead for identifying critical skills to address national security and other needs of the Nation, with responsibility for coordinating Governmentwide efforts to address gaps in critical skills and identifying methods to recruit and retain individuals possessing such critical skills.
(4)Serve as a forum for Federal officials responsible for military, national, and public service programs to coordinate and develop interagency, cross-service initiatives. (5)Lead the effort of the Federal Government to develop joint awareness and recruitment, retention, and marketing initiatives involving military, national, and public service, including the sharing of marketing and recruiting research between and among service agencies.
(6)Coordinate and oversee the development and implementation of recruitment, retention, marketing, and public outreach initiatives for the Federal civilian service and national service programs, including— (A)efforts to reevaluate benefits for the Federal civilian service and national service programs in order to increase awareness of, and remove barriers to entry into, such programs; and
(B)efforts to develop pathways to service for college students and recent college graduates. (7)Consider approaches for assessing impact of service on the needs of the Nation and individuals.
(8)Consult with such representatives of non-Federal entities, including State, local, and Tribal governments, State and local educational authorities, institutions of higher education, nonprofit organizations, philanthropic organizations, and the private sector, as the Council considers advisable, in order to promote and develop initiatives to foster and reward military, national, and public service. (9)Oversee the implementation of the recommendations of the National Commission on Military, National, and Public Service established under section 553 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328).
(10)Prepare and submit to the President and to the Congress a Quadrennial Military, National, and Public Service Strategy, with the first such Strategy submitted not later than 2 years after the date of the enactment of this Act, which shall set forth— (A)a review of programs and initiatives of the Federal Government relating to the Council’s mandate;
(B)notable initiatives by State, local, and Tribal governments and by nongovernmental entities to increase awareness of and participation in service programs; (C)current and foreseeable trends for service to address the needs of the Nation; and
(D)a program for addressing any deficiencies identified by the Council, together with recommendations for legislation. (11)Prepare and submit to the President and the Congress a Quadrennial Report on Cross-Service Participation on the basis of the activities carried out under section 207, with the first such Report submitted not later than 4 years after the date of the enactment of this Act.
(12)Prepare, for inclusion in the President’s annual budget submission to Congress under section 1105 of title 31, United States Code, a detailed, separate analysis, by budget function, by agency, and by initiative area for the preceding fiscal year, the current fiscal year, and the fiscal years for which the budget is submitted, identifying the amounts of gross and net appropriations or obligational authority and outlays for initiatives consistent with the priorities of the President under the Quadrennial Military, National, and Public Service Strategy, with separate displays for mandatory and discretionary amounts. (13)Develop a definition of national service that incorporates domestic and international service and a joint national service messaging strategy that both the Corporation for National and Community Service and the Peace Corps would promote.
(e)Responsibilities of the directorIn addition to duties relating to the preceding provisions of this section, as well as such other functions as the President may direct, the Director shall— (1)coordinate with the Assistant to the President for National Security Affairs for any matter that may affect national security;
(2)at the President’s discretion, serve as spokesperson of the executive branch on issues related to military, national, and public service; and (3)upon request, appear before any committee or subcommittee of the House of Representatives and of the Senate to represent the position of the executive branch on matters within the scope of the Council’s responsibilities.
(f)Organizational matters
(1)Assistant to the President for Military, National, and Public ServiceThe Assistant to the President for Military, National, and Public Service shall be compensated at the rate payable for level II of the Executive Schedule under section 5313 of title 5, United States Code. (2)StaffThe Council may employ such officers and employees as may be necessary to carry out its functions. Staff of the Council shall be compensated at a rate no higher than the rate payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code.
(3)Experts and consultantsThe Council may employ and fix the compensation of such experts and consultants as may be necessary for carrying out of its functions, in accordance with section 3109 of title 5, United States Code. (4)Advisory committeesThe Council may, in carrying out its functions, establish advisory committees composed of representatives from outside the Federal Government.
(5)Authority to accept giftsThe Council may accept, use, and dispose of gifts or donations of services, goods, and property, except for cash, from non-Federal entities for the purposes of aiding and facilitating the work of the Council. (6)Authority to accept voluntary servicesNotwithstanding section 1342 of title 31, United States Code, the Council may accept and employ voluntary and uncompensated services in furtherance of the purposes of the Council.
(g)Conforming amendmentSection 1105(a) of title 31, United States Code, is amended by adding at the end the following:  (40)a separate statement of the amount of appropriations requested for the Council on Military, National, and Public Service in the Executive Office of the President.
(41)a separate analysis by budget function, by agency, and by initiative area, for the current fiscal year and the fiscal year for which the budget is submitted, identifying the amounts of obligational authority and outlays for initiatives consistent with the priorities of the President under the Quadrennial Military, National, and Public Service Strategy required by section 201(d) of the Inspire to Serve Act of 2021, with separate displays for mandatory and discretionary amounts..  (h)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.
202.Internet-based service platform
(a)Declaration of policyIt is the policy of the United States, in promoting a culture of service in the United States and meeting the recruiting needs for military, national, and public service programs, to provide a comprehensive, interactive, and integrated internet-based platform to enable Americans to learn about and connect with service organizations and opportunities and assist in the recruiting needs of service organizations. (b)DefinitionsIn this section:
(1)Council on Military, National, and Public ServiceThe term Council on Military, National, and Public Service means the Council on Military, National, and Public Service established under section 201. (2)DirectorThe term Director means the Director of the Office of Management and Budget.
(3)Executive agencyThe term Executive agency has the meaning given that term in section 105 of title 5, United States Code. (4)MemberThe term member means an individual who is a member of the Service Platform under this section.
(5)Military departmentThe term military department has the meaning given that term in section 102 of title 5, United States Code. (6)Military serviceThe term military service means active service (as defined in subsection (d)(3) of section 101 of title 10, United States Code) or active status (as defined in subsection (d)(4) of such section) in one of the uniformed services (as defined in subsection (a)(5) of such section). 
(7)National service
(A)In generalThe term national service means participation, other than military or public service, in a program that— (i)is designed to enhance the common good and meet the needs of communities, the States, or the United States; and
(ii)is funded or facilitated by— (I)an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code;
(II)an institution of higher education as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001); or (III)the Federal Government or a State, Tribal, or local government.
(B)Included programsThe term national service includes— (i)the programs authorized in—
(I)sections 5 and 6 of the Peace Corps Act (22 U.S.C. 2504 and 2505); (II)section 171 of the Workforce Innovation and Opportunity Act (relating to the YouthBuild Program; 29 U.S.C. 3226);
(III)part A of title I of the Domestic Volunteer Service Act of 1973 (relating to the Volunteers in Service to America; 42 U.S.C. 4951 et seq.); and (IV)subtitles C (relating to the National Service Trust Program; 42 U.S.C. 12571 et seq.) and E (relating to the National Civilian Community Corps; 42 U.S.C. 12611 et seq.) of title I of the National and Community Service Act of 1990; and
(ii)any other program that is consistent with subparagraph (A), as determined by the Director of the Council on Military, National, and Public Service. (8)Public serviceThe term public service means civilian employment in the Federal Government or a State, Tribal, or local government.
(9)ServiceThe term service means a personal commitment of time, energy, and talent to a mission that contributes to the public good by protecting the Nation and its citizens, strengthening communities, or promoting the general social welfare. (10)Service missionThe term service mission means the objectives of a service organization or a service opportunity.
(11)Service opportunityThe term service opportunity means any paid, volunteer, or other position with a service organization. (12)Service organizationThe term service organization means any military service, national service, or public service organization that participates in the Service Platform.
(13)Service platformThe term Service Platform means the interactive and integrated internet-based platform established under this section. (14)Service typeThe term service type means the period and form of service with a service organization, including part-time, full-time, term limited, sabbatical, temporary, episodic, and emergency options for paid, volunteer, and stipend-based service.
(15)StateThe term State means the several States, the District of Columbia, the Commonwealth of Puerto Rico, and any other territory or possession of the United States. (c)Establishment of the service platformThe Director of the Office of Management and Budget shall establish, maintain, and promote the Service Platform, an interactive and integrated internet-based platform to serve as a centralized resource and database for the American public to learn about and connect with organizations and opportunities in military, national, and public service and for those organizations to identify members of the American public with the skills necessary to address their needs.
(d)Coordination and oversightThe development and maintenance of the Service Platform shall be subject to the oversight of the Director of the Council on Military, National, and Public Service who shall be responsible for ensuring that the Service Platform achieves the policy objectives set forth in this section. (e)Use of the service platform (1)Public accessibilityThe Director shall determine, and make accessible by the public, information about service organizations and service opportunities, without any requirement that a person seeking such access become a member of the Service Platform.
(2)MembersAny individual meeting criteria established by the Director by regulation may become a member of the Service Platform. Registering as a member shall entitle the member to access information about service organizations and service opportunities available through the Service Platform. (3)Procedure for registration of membersAn individual seeking to become a member shall provide to the Director such information as the Director may determine is necessary to facilitate the functionality of the Service Platform.
(4)Additional requirementsIn addition to the requirements under paragraph (3), each prospective member— (A)shall, unless specifically electing not to do so, consent to share any information entered into the Service Platform with, and to be contacted by, any public service or national service organization that participates in the Service Platform;
(B)may consent to share any information entered into the Service Platform with and to be contacted by any uniformed service that participates in the Service Platform; (C)may consent to be contacted for potential service with any national or public service organization in the event of a national emergency; and
(D)may consent to be contacted to join the Armed Forces on a voluntary basis during an emergency requiring national mobilization. (5)VerificationThe Director shall register an individual as a member when the Director verifies that the individual has not previously registered as a member. The Director shall, by written notice (including by electronic communication), notify the member of such registration.
(6)Additional information by membersThe Service Platform shall enable members to provide additional information to improve the functionality of the Service Platform, as determined by the Director. Such additional information may include information regarding— (A)educational background;
(B)employment background; (C)professional skills, training, licenses, and certifications;
(D)service organization preferences; (E)service type preferences;
(F)service mission preferences; and (G)geographic preferences.
(7)UpdatesEach member may update the member’s personal and other information in the Service Platform at any time. (8)Request regarding military serviceThe Director shall send to any member who consents under paragraph (4)(D) to voluntarily join the Armed Forces during an emergency requiring national mobilization an annual request to confirm the member’s continued willingness to so serve.
(9)Withdrawal of membersEach member may withdraw as a member by submitting to the Service Platform a request to so withdraw. Within 30 days after the request to withdraw is made, all records regarding that member shall be removed from the Service Platform and any other data storage locations the Service Platform may use, notwithstanding any obligations under the Federal Records Act (44 U.S.C. 3101 et seq.). (f)Service organizations (1)Executive agencies and military departmentsAll Executive agencies and military departments shall participate in the Service Platform as service organizations.
(2)Non-Federal service organizationsThe regulations issued under subsection (i) shall include— (A)procedures that enable State, local, and Tribal government agencies to participate in the Service Platform as service organizations;
(B)procedures that enable nongovernmental organizations that undertake national service programs to participate in the Service Platform as service organizations; and (C)a timeline to implement the procedures described in subparagraphs (A) and (B).
(3)Information on service organizationsEach service organization shall make available on the Service Platform— (A)information sufficient for members to identify and understand the organization’s service opportunities and service mission;
(B)information on the availability of service opportunities by service type; (C)internet links to the service organization’s hiring and recruiting websites; and
(D)such additional information as the Director may determine. (4)Additional platforms not precludedNothing in this subsection shall prevent any service organization from creating or maintaining its own internet-based system or platform to recruit individuals for employment or for volunteer or other service opportunities.
(g)Minimum design requirementsIn addition to the requirements set forth in this section, the Service Platform shall do the following: (1)Provide the public with access to information on service organizations and service opportunities through an internet-based system that is user-friendly, interactive, accessible, and fully functional through mobile applications and other widely used communications media, without a requirement that any person seeking such access register as a member.
(2)Provide individuals with the ability to register as members in order to customize their experience in accordance with subsection (e)(6), include mechanisms to connect members with service organizations and service opportunities that match the interests of the members, and ensure robust search capabilities to facilitate the ability of members to explore service organizations and service opportunities. (3)Include mechanisms to enable service organizations to connect with members who have consented to be contacted and meet the needs of the service organizations.
(4)Incorporate, to the extent permitted by law and regulation, the ability of members to securely upload information on education, employment, and skills from internet-based professional, recruiting, and social media systems, consistent with security requirements. (5)Ensure compatibility with relevant information systems of Executive agencies and military departments.
(6)Use state-of-the-art technology and analytical tools to facilitate the efficacy of the Service Platform in connecting members with service opportunities and service organizations. (7)Retain all personal information in a manner that protects the privacy of members in accordance with section 552a of title 5, United States Code, and other applicable law, provide access to information relating to a member only in accordance with the consent of the member, and incorporate data security and control policies that are adequate to ensure the confidentiality and security of information provided and maintained on the Service Platform.
(h)Development of service platform plan
(1)Implementation planNot later than 180 days after the date of the enactment of this Act, the Director shall develop a detailed plan to implement the Service Platform that complies with all the requirements of this section. (2)Consultation requiredIn developing the plan under this subsection, the Director shall consult with the Secretary of Defense, the Chief Executive Officer of the Corporation for National and Community Service, the Director of the Office of Personnel Management, the head of the United States Digital Service and, as needed, the heads of other Executive agencies. Such consultation may include seeking assistance in the design, development, and creation of the Service Platform.
(3)Technical advice permittedIn developing the plan under this subsection, the Director may seek and receive technical advice from experts outside of the Federal Government and to form a committee of such experts to assist in the design and development of the Service Platform. Notwithstanding section 1342 of title 31, United States Code, the Director may accept the voluntary services of these individuals. A committee of the experts shall not be subject to the Federal Advisory Committee Act (5 U.S.C. App.). (4)Information collection authorizedIn developing the plan under this subsection, the Director may collect information from the public through focus groups, surveys, and other mechanisms, without regard to subchapter I of chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act).
(i)RegulationsThe Director shall issue regulations to carry out this section not later than 12 months after the date of the enactment of this Act. (j)Selective service systemSection 10 of the Military Selective Service Act (50 U.S.C. 3809) is amended by adding at the end the following:

(i)Service platformThe Selective Service System shall provide to all registrants, on its website and in communications with registrants relating to registration, information about the Service Platform established under section 202 of the Inspire to Serve Act of 2021. The Selective Service System shall provide to each registrant, at the time of registration, an option to transfer to the Service Platform the information the registrant has provided to the Selective Service System. The Director of Selective Service shall consult with the Director of the Office of Management and Budget to ensure that information provided by the Selective Service System is compatible with the information requirements of the Service Platform.. (k)Reports to CongressNot later than 12 months after the date of the enactment of this Act, and every 12 months thereafter, the Director of the Council on Military, National, and Public Service shall provide a report to Congress on the Service Platform. Such report shall include information on the following:
(1)Details on the status of implementation of the Service Platform and plans for further development of the Service Platform. (2)Participation rates of service organizations and members.
(3)The number of individuals visiting the Service Platform, the number of service organizations participating in the platform, and the number of service opportunities available in the preceding 12-month period. (4)Any cybersecurity or privacy concerns.
(5)The results of any surveys or studies undertaken to increase the use and efficacy of the Service Platform. (6)Any additional information the Director or the President considers appropriate.
(l)Authorization of appropriationsThere are authorized to be appropriated to the Office of Management and Budget for each fiscal year such funds as may be necessary for the development, maintenance, improvement, and promotion of the Service Platform. 203.Pilot program to coordinate military, national, and public service recruitment (a)DefinitionsIn this section:
(1)Council on military, national, and public serviceThe term Council on Military, National, and Public Service means the Council on Military, National, and Public Service established under section 201. (2)Military serviceThe term military service means active service (as defined in subsection (d)(3) of section 101 of title 10, United States Code) or active status (as defined in subsection (d)(4) of such section) in one of the Armed Forces (as defined in subsection (a)(4) of such section).
(3)National service
(A)In generalThe term national service means participation, other than military or public service, in a program that— (i)is designed to enhance the common good and meet the needs of communities, the States, or the United States; and
(ii)is funded or facilitated by— (I)an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code;
(II)an institution of higher education as defined in section 101 of the Higher Education Act of 1965 (22 U.S.C. 1001); or (III)the Federal Government or a State, Tribal, or local government.
(B)Included programsThe term national service includes— (i)the programs authorized in—
(I)sections 5 and 6 of the Peace Corps Act (22 U.S.C. 2504 and 2505); (II)section 171 of the Workforce Innovation and Opportunity Act (relating to the YouthBuild Program; 29 U.S.C. 3226);
(III)part A of title I of the Domestic Volunteer Service Act of 1973 (relating to the Volunteers in Service to America; 42 U.S.C. 4951 et seq.); and (IV)subtitles C (relating to the National Service Trust Program; 42 U.S.C. 12571 et seq.) and E (relating to the National Civilian Community Corps; 42 U.S.C. 12611 et seq.) of the National and Community Service Act of 1990; and
(ii)any other program that is consistent with subparagraph (A), as determined by the Director of the Council on Military, National, and Public Service. (4)Public serviceThe term public service means civilian employment in the Federal Government or a State, Tribal, or local government.
(b)Pilot program authorizedThe Director of the Council on Military, National, and Public Service may carry out a pilot program in coordination with departments and agencies responsible for recruiting individuals for military, national, and public service, to focus on recruiting individuals from underserved markets and demographic populations, such as those defined by gender, geography, socioeconomic status, and critical skills, as determined by each participating department or agency, to better reflect the demographics of the Nation while ensuring that recruiting needs are met. (c)ConsultationIn developing a pilot program under this section, the Director of the Council on Military, National, and Public Service shall consult with the Secretary of Defense, the Secretary of Homeland Security, the Secretaries of the military departments, the Commandant of the United States Coast Guard, the Chief Executive Officer of the Corporation for National and Community Service, the Director of the Peace Corps, and the Director of the Office of Personnel Management.
(d)DurationThe pilot program under this section shall terminate no earlier than 2 years after its commencement. (e)Status reportsNot later than 12 months after the initiation of any pilot program authorized by this section, and not later than 12 months thereafter, the Director of the Council on Military, National, and Public Service shall submit to Congress reports evaluating any pilot program carried out under this section.
(f)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. 204.Joint market research and recruiting program to advance military and national service (a)Program authorizedThe Secretary of Defense, the Chief Executive Officer of the Corporation for National and Community Service, and the Director of the Peace Corps may carry out a joint market research, market studies, recruiting, and advertising program to complement the existing programs of the military departments, the national service programs administered by the Corporation, and the Peace Corps.
(b)Information sharing permittedSection 503 of title 10, United States Code, shall not be construed to prohibit sharing of information among, or joint marketing efforts of, the Department of Defense, the Corporation for National and Community Service, and the Peace Corps to carry out this section. (c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for carrying out this section.
205.Information sharing to advance military and national service
(a)Establishment of planThe Secretary of Defense, the Chief Executive Officer of the Corporation for National and Community Service, and the Director of the Peace Corps shall establish a joint plan to provide applicants who are either ineligible or otherwise not selected for service in the Armed Forces, in a national service program administered by the Corporation, or in the Peace Corps, with information about the forms of such service for which they have not applied. (b)Report to congressNot later than 12 months after the date of the enactment of this Act, the Secretary of Defense, the Chief Executive Officer of the Corporation for National and Community Service, and the Director of the Peace Corps shall submit to Congress a report on the plan established under subsection (a).
206.Transition opportunities for military servicemembers and national service participants
(a)Employment assistanceSection 1143(c)(1) of title 10, United States Code, is amended by inserting the Corporation for National and Community Service, after State employment agencies,. (b)Employment assistance, job training assistance, and other transitional services: Department of Labor (1)In generalSection 1144 of title 10, United States Code, is amended—
(A)in subsection (a)— (i)in paragraph (1), by striking and the Secretary of Veterans Affairs, and inserting the Secretary of Veterans Affairs, and the Chief Executive Officer of the Corporation for National and Community Service,;
(ii)in paragraph (2), by striking and the Secretary of Veterans Affairs and inserting the Secretary of Veterans Affairs, and the Chief Executive Officer of the Corporation for National and Community Service; and (iii)in paragraph (3), by inserting and the Chief Executive Officer after The Secretaries;
(B)in subsection (b), by adding at the end the following:  (11)Provide information on public service opportunities, training on public service job recruiting, and the advantages of careers with the Federal Government.; 
(C)in subsection (c)(2)(A), by striking and the Secretary of Veterans Affairs, and inserting , the Secretary of Veterans Affairs, and the Chief Executive Officer of the Corporation for National and Community Service,; (D)in subsection (d), in the matter preceding paragraph (1), by inserting and the Chief Executive Officer of the Corporation for National and Community Service after the Secretaries; and
(E)by adding at the end the following:  (g)Corporation for national and community service programsIn establishing and carrying out a program under this section, the Chief Executive Officer of the Corporation for National and Community Service shall do the following:
(1)Provide information concerning national service opportunities, including— (A)opportunities to acquire and enhance technical skills available through national service;
(B)certifications and verifications of job skills and experience available through national service; (C)support services and benefits available during terms of service; and
(D)job analysis techniques, job search techniques, and job interview techniques specific to national service positions. (2)Inform such members that the Department of Defense and the Department of Homeland Security are required, under section 1143(a) of this title, to provide proper certification or verification of job skills and experience acquired while on active duty that may have application to service in programs of the Corporation for National and Community Service.
(3)Work with military and veterans' service organizations and other appropriate organizations in promoting and publicizing job fairs for such members. (4)Provide information about disability-related employment and education protections..
(2)Conforming and clerical amendments
(A)Heading amendmentThe heading of section 1144 of such title is amended to read as follows:  1144.Employment assistance, job training assistance, and other transitional services: Department of Labor and the Corporation for National and Community Service. (B)Table of sectionsThe table of sections at the beginning of chapter 58 of such title is amended by striking the item relating to section 1144 and inserting the following new item:


1144. Employment assistance, job training assistance, and other transitional services: Department of Labor and the Corporation for National and Community Service..
(c)Authorities and duties of the Chief Executive OfficerSection 193A(b) of the National and Community Service Act of 1990 (42 U.S.C. 12651d(b)) is amended— (1)in paragraph (24), by striking and at the end;
(2)in paragraph (25), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:

(26)ensure that individuals completing a partial or full national service term receive information about military and public service opportunities for which they may qualify or in which they may be interested.. 207.Joint report to Congress on initiatives to integrate military and national service (a)Reporting requirementNot later than 4 years after the date of the enactment of this Act, and not later than the end of each 4-year period thereafter, the Director of the Council on Military, National, and Public Service established under section 201, in coordination with the Secretary of Defense, the Chief Executive Officer of the Corporation for National and Community Service, and the Director of the Peace Corps, shall submit to Congress a joint report on cross-service recruitment, including recommendations for increasing joint advertising and recruitment initiatives, for the Armed Forces, programs administered by the Corporation for National and Community Service, and the Peace Corps.
(b)Contents of reportEach report under subsection (a) shall include the following: (1)The number of Peace Corps volunteers and participants in national service programs administered by the Corporation for National and Community Service who previously served as a member of the Armed Forces.
(2)The number of members of the Armed Forces who previously served in the Peace Corps or in a program administered by the Corporation for National and Community Service. (3)An assessment of existing joint recruitment and advertising initiatives undertaken by the Department of Defense, the Peace Corps, or the Corporation for National and Community Service.
(4)An assessment of the feasibility and cost of expanding such existing initiatives. (5)An assessment of ways to improve the ability of the reporting agencies to recruit individuals from the other reporting agencies.
(c)ConsultationThe Director of the Council on Military, National, and Public Service established under section 201, the Secretary of Defense, the Chief Executive Officer of the Corporation for National and Community Service, and the Director of the Peace Corps shall— (1)consult with each other with respect to the content and production of the reports submitted under this section; and
(2)undertake studies of recruiting efforts that are necessary to carry out the provisions of this section.  IIIAdvancement of Military, National, and Public Service 300.DefinitionsIn this title, the terms Executive agency and military department have the meanings given those terms in sections 105 and 102 of title 5, United States Code, respectively.
AAdvancement of military service
301.New personnel management structure for military specialists
(a)Plan for personnel managementThe Secretary of each military department shall develop a plan to implement a new personnel management structure in such military department for the purpose of recruiting and retaining personnel for specific military occupational specialties requiring skills that are critical to meet current and future military requirements, including specialties involving science, technology, cyber security, and engineering. (b)Plan requirementsEach plan under subsection (a) shall—
(1)be based on the exercise of existing authorities; (2)examine the successes in recruiting and retaining personnel for other military occupational specialties requiring specific skills, such as medical workers, attorneys, and chaplains; and
(3)examine methods to improve recruiting and retaining personnel for the military occupational specialties described in subsection (a) based on— (A)methods for members of the Armed Forces to transition more easily between regular and reserve components; and
(B)methods for members of the Armed Forces to transition more easily between military service, Federal civilian service, and nongovernmental civilian service. (c)Submittal to CongressNot later than 120 days after the date of the enactment of this Act, the Secretary of each military department shall submit to the Committees on Armed Services of the Senate and the House of Representatives the plan developed by such Secretary under this section.
302.Pre-service tuition grant program
(a)Pre-Service tuition grants authorizedThe Secretary of each military department may provide a grant, for a period of not more than 3 years, to pay all or a portion of the charges of an educational institution for the tuition of an individual who is enrolled in such educational institution for a technical degree, certificate, or certification program to meet a critical need in such military department, and who makes a commitment to service in an Armed Force under the jurisdiction of such Secretary. Each Secretary shall create a list of degrees, certificates, and certifications that qualify for grants under this section and shall update that list at least once every 5 years. (b)Requirements for receipt of grantThe Secretary of a military department may not provide grant funds under subsection (a) to an individual unless the individual signs an enlistment contract for military service upon completion of the educational program for which the funds were provided, for such period as is determined by the Secretary. Upon signing such enlistment contract, the individual shall be placed in the Delayed Entry Program of the Armed Force concerned. If, at the time the individual is expected to begin military training, the individual no longer qualifies for service or is otherwise unable or unwilling to serve, the individual shall, subject to subsection (c), repay the funds received, or serve a period equal to the military service commitment in a federally sponsored national service program.
(c)WaiverThe Secretary of a military department may reduce or waive the service obligation of an individual under this section in exigent circumstances, as determined by the Secretary. (d)Relation to other personnel authoritiesA grant under subsection (a) may be provided—
(1)without regard to the lack of authority for the grant under title 10 or 37, United States Code; and (2)notwithstanding any provision of such titles, or any regulation prescribed under such provision, relating to methods of providing incentives to individuals to accept appointments or enlistments in the Armed Forces, including the provision of group individual bonuses, pay, or other incentives.
(e)Notice and wait requirementThe Secretary of a military department may not provide a grant under subsection (a) until— (1)the Secretary submits to the Committees on Armed Services of the Senate and the House of Representatives a plan regarding the provision of grants under that subsection, which includes—
(A)a description of the grant program, including its purpose and the potential recruits to be addressed by the program; (B)a description of the provisions of titles 10 and 37, United States Code, that require reporting of incentives to individuals to accept appointment or enlistments in the Armed Forces, including the provision of group individual bonuses, pay, or other incentives;
(C)a statement of the anticipated outcomes as a result of providing grants under the grant program; and (D)a description of the methods and metrics to be used to evaluate the effectiveness of the grant program; and
(2)a period of 30 days beginning on the date on which the plan is submitted to the committees has expired. (f)Limitation on number of incentivesThe Secretary of a military department may not provide to an individual more than 2 incentives described in subsection (d)(2) to encourage the individual to enlist in an Armed Force under the jurisdiction of the Secretary, in addition to a grant under subsection (a).
(g)Limitation on number of individuals receiving tuition grantsThe number of individuals who receive a grant under subsection (a) from the Secretary of a military department during a fiscal year for an Armed Force under the jurisdiction of the Secretary may not exceed 20 percent of the number of enlistments for that fiscal year that is the objective of that Armed Force. (h)Reports to CongressIf the Secretary of a military department provides a grant under subsection (a) during a fiscal year, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report, not later than 60 days after the end of that fiscal year, containing—
(1)a description of each grant provided under subsection (a) during that fiscal year; and (2)an assessment of the impact of all such the grants on the recruitment of individuals for the Armed Force under the jurisdiction of the Secretary.
(i)Federally sponsored national service programsA federally sponsored national service program referred to in subsection (b) includes the programs authorized in— (1)sections 5 and 6 of the Peace Corps Act (22 U.S.C. 2504 and 2505);
(2)section 171 of the Workforce Innovation and Opportunity Act (relating to the YouthBuild Program; 29 U.S.C. 3226); (3)part A of title I of the Domestic Volunteer Service Act of 1973 (relating to the Volunteers in Service to America; 42 U.S.C. 4951 et seq.); and
(4)subtitles C (relating to the National Service Trust Program; 42 U.S.C. 12571 et seq.) and E (relating to the National Civilian Community Corps; 42 U.S.C. 12611 et seq.) of the National and Community Service Act of 1990. (j)RegulationsThe Secretary of each military department shall issue such regulations as may be necessary to carry out this section.
(k)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. 303.Pilot program on technical civilian professional credentials (a)Pilot programThe Secretary of Defense shall carry out, through the Secretary of one of the military departments, a pilot program, for a period of not more than 2 years, to assess the feasibility and advisability of establishing partnerships with community colleges and vocational schools to create technical education programs through which members of the Armed Forces may earn professional credentials in areas of critical need in the Armed Forces. The pilot program shall be comprised of such partnerships with up to 3 community colleges and vocational schools. The educational programs created through the pilot program shall be open to participation by members of the Armed Forces (including recruits) and any other students at the selected community colleges and vocational schools.
(b)CostsThe military department selected under subsection (a) shall bear at least 50 percent of the costs of the pilot program authorized under such subsection, and the community colleges and vocational schools in the pilot program shall bear the remaining costs, including providing the staff and facilities for the pilot program. (c)Reports (1)Initial reportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot program under this section. The report shall include—
(A)a comprehensive framework for the education and credentials to be provided under the pilot program; (B)metrics to be used to assess the effectiveness of the pilot program; and
(C)a description of mechanisms to be used to cover the costs of the technical education programs created under the pilot program. (2)Final reportNot later than 180 days after completion of the pilot program, the Secretary shall submit to the committees of Congress referred to in paragraph (1) a final report on the pilot program. The report shall include—
(A)an evaluation of the pilot program using the metrics of assessment set forth in the initial report; (B)an assessment of the effects of the pilot program on recruitment and retention of military personnel; and
(C)an assessment on the feasibility and advisability of extending the term of the pilot program, expanding its scope, or both. (d)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.
304.Expansion of Junior Reserve Officers’ Training Corps Program
(a)Expansion of JROTC curriculumSection 2031(a)(2) of title 10, United States Code, is amended by inserting after service to the United States the following: (including an introduction to service opportunities in military, national, and public service). (b)Plan To increase number of JROTC unitsThe Secretary of Defense shall, in consultation with the Secretaries of the military departments, develop and implement a plan to establish and support not fewer than 6,000 units of the Junior Reserve Officers’ Training Corps by September 30, 2031.
(c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.  305.Expansion of Cyber Institutes ProgramSection 1640 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2310; 10 U.S.C. 2200 note) is amended by adding at the end the following:

(g)Report to CongressNot later than September 30, 2021, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the effectiveness of the Cyber Institutes and on opportunities to expand the Cyber Institutes to additional select institutions of higher learning that have a Reserve Officers’ Training Corps program. (h)Authorization of appropriationsIn addition to funds otherwise available to carry out this section, there are authorized to be appropriated to the Department of Defense such sums as may be necessary to prepare the report under subsection (g) and to expand the Cyber Institutes program under this section after September 30, 2021..
306.Temporary authority for targeted recruitment incentivesSection 522(h) of the National Defense Authorization Act for Fiscal Year 2016 (10 U.S.C. 503 note) is amended— (1)by striking the semicolon and inserting a comma; and
(2)by striking December 31, 2020 and inserting December 31, 2023. 307.Multiyear appropriations for marketing and advertising (a)In generalChapter 141 of title 10, United States Code, is amended by inserting after section 2410s the following new section:

2410t. Contracts for periods crossing fiscal years: Marketing and advertising contracts
(a)AuthorityThe Secretary of Defense, the Secretary of a military department (as defined in section 102 of title 5), or the Secretary of Homeland Security with respect to the Coast Guard when it is not operating as a service in the Navy, may enter into a contract, for a period that begins in one fiscal year and ends in the next fiscal year (without regard to any option to extend the period of the contract), to procure marketing and advertising services. (b)Obligation of fundsFunds made available in one fiscal year may be obligated or expended in the next fiscal year for a contract entered into under subsection (a)..
(b)Clerical amendmentThe table of sections at the beginning of chapter 141 of such title is amended by inserting after the item relating to section 2410s the following new item:   2410t. Contracts for periods crossing fiscal years: Marketing and advertising contracts.. BAdvancement of national service 321.National service fellowships (a)In generalSection 198B of the National and Community Service Act of 1990 (42 U.S.C. 12653b) is amended to read as follows:

198B.National service fellowships
(a)DefinitionsIn this section: (1)Area of national needThe term area of national need means targeted efforts to—
(A)improve education in schools for economically disadvantaged students; (B)expand and improve access to health care;
(C)improve energy efficiency and conserve natural resources; (D)improve economic opportunities for economically disadvantaged individuals;
(E)improve disaster preparedness and response; or (F)support the reintegration of ex-offenders.
(2)Disadvantaged youthThe term disadvantaged youth has the meaning given that term in section 101(13). (3)Eligible fellowship applicantThe term eligible fellowship applicant means an individual who is selected by the Corporation through a randomized lottery and, as a result of such selection, is eligible for a national service fellowship.
(4)FellowThe term fellow means an eligible fellowship applicant who is awarded a national service fellowship and is designated a fellow under subsection (e)(2). (5)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, and any other territory or possession of the United States.
(b)Fellowship awards and positions
(1)In generalFrom the amounts appropriated to carry out this section, the Corporation shall award national service fellowships in accordance with this section. (2)Allotment of positions (A)Allotment by congressional districtThe Corporation shall allot 80 percent of the eligible fellowship positions supported under this section in a fiscal year on a formula basis to be distributed evenly among the congressional districts in each of the States, to include districts of nonvoting delegates to the Congress, in accordance with the selection process described in subsection (c)(1). The Corporation shall, to the extent practicable, reserve a percentage of eligible fellowship positions approximately equal to the percentage of disadvantaged youth residing in that district. In any district in which one or more Indian tribes are located, a portion of the positions shall be reserved for applicants who are members of any such Indian tribe.
(B)Allotment to specific organizationsThe Corporation shall allot 20 percent of the eligible fellowship positions supported under this section in a fiscal year to service sponsor organizations, regardless of congressional district, that have targeted service strategies for utilizing fellows, in accordance with the selection processes described in subsections (c)(2) and (f)(2). The Corporation shall, to the extent practicable, reserve a percentage of eligible fellowship positions approximately equal to the nationwide percentage of disadvantaged youth. (3)Number of positionsThe Corporation shall—
(A)establish the number of approved positions under this section at 25,000 for the first fiscal year that begins after the date of the enactment of the Inspire to Serve Act of 2021; and (B)increase the number of such approved positions by 25,000 for each fiscal year thereafter until the number of approved positions is at least 250,000.
(c)Selection by lottery
(1)In congressional districtsFor positions described in subsection (b)(2)(A), the Corporation shall select, from the applications received under this section, the number of eligible fellowship applicants that may be supported for that fiscal year based on the amount of funds appropriated for that fiscal year to carry out this section. Such selection shall be done by randomized lottery for all applicants, except that— (A)for those positions reserved for disadvantaged youth applicants under such subsection, selection shall be done by randomized lottery for disadvantaged youth applicants; and
(B)for those positions reserved for Indian tribal applicants under such subsection, selection shall be done by randomized lottery for Indian tribal applicants. (2)Other positionsFor positions described in subsection (b)(2)(B), the Corporation shall select, from the applications received, the number of eligible fellowship applicants that may be supported for that fiscal year based on the amount of funds appropriated for that fiscal year to carry out this section. Such selection shall be done by randomized lottery for all applicants, except that for those positions reserved for disadvantaged youth applicants under such subsection, selection shall be done by randomized lottery for disadvantaged youth applicants.
(3)RegulationsIn the regulations issued to carry out this section, the Corporation shall— (A)establish the randomized lottery system for positions described in subsection (b)(2)(A) and (b)(2)(B);
(B)establish preference for those individuals who have not previously been an eligible fellowship applicant or a fellow; and (C)create a waitlist for eligible fellowship applicants if any individual selected as such an applicant does not become a fellow.
(d)Eligible fellowship applicants
(1)In generalAn applicant desiring to become an eligible fellowship applicant shall submit an application to the Corporation at such time and in such manner as the Corporation may require and containing information on the applicant’s age, educational status, disadvantaged youth status, Indian tribal status, and contact information, and stating whether the applicant elects to be considered for placement in a position in a congressional district under subsection (b)(2)(A) or in a position described in subsection (b)(2)(B). Each applicant may apply for only one national service fellowship for any fiscal year. (2)Age and educationAn applicant may be selected as an eligible fellowship applicant only if the applicant—
(A)is not less than age 18 and not more than age 25 on the date on which the application is made; and (B)holds a high school diploma or recognized equivalent or will be working towards such diploma or recognized equivalent during the applicant’s term of service as a fellow.
(e)Fellows
(1)In generalAn eligible fellowship applicant is eligible to participate in a service project as a fellow and receive a national service fellowship if— (A)within 3 months after being selected as an eligible fellowship applicant, the applicant selects a registered service sponsor organization described in subsection (f)—
(i)with which the applicant is interested in serving under this section; and (ii)with which the applicant would serve in a position that is located in the congressional district in which the fellow resides or a district adjoining the district in which the fellow resides, for a position allotted under subsection (b)(2)(A), or would serve in a position allotted under subsection (b)(2)(B);
(B)enters into an agreement with the organization— (i)that specifies the service the applicant will provide if the placement is approved; and
(ii)in which the applicant agrees to serve for at least 1,700 hours during the applicant’s fellowship year, including training, high school equivalency coursework, and special fellow events, except that the Chief Executive Officer may, on a case-by-case basis, authorize a fellow to serve on a part-time basis for a lesser number of hours; and (C)submits such agreement to the Corporation.
(2)DesignationUpon receiving the eligible fellowship applicant's agreement under paragraph (1), the Corporation shall award a national service fellowship to the applicant and designate the applicant as a fellow. (3)Fellowship amount (A)In generalThe Corporation shall award to each fellow a stipend equal to the living allowance under section 199K.
(B)Proration of amountIn the case of a fellow who is authorized to serve on a part-time basis under paragraph (1)(B)(ii), the amount provided to a fellow under this paragraph shall be prorated accordingly. (4)Educational awardsA fellow who serves in a service project under this section shall be considered to have served in an approved national service position and, upon meeting the requirements of section 147 for full-time or part-time national service, shall be eligible for an educational award described in such section or the alternative discounted end-of-service cash stipend described in section 332 of the Inspire to Serve Act of 2021. The Corporation shall transfer an appropriate amount of funds to the National Service Trust to provide for the educational award for such fellow.
(f)Service sponsor organizations
(1)In generalAn organization is eligible to be a service sponsor organization if the organization— (A)is a nonprofit organization, a local government agency, a State government agency, or an agency of an Indian tribe;
(B)satisfies qualification criteria established by the Corporation, including standards relating to organizational capacity, financial management, and programmatic oversight; and (C)at the time of registration with a State Commission, enters into an agreement with the State Commission providing that the service sponsor organization shall—
(i)abide by all program requirements; (ii)be responsible for certifying the number of hours served by each fellow and whether each fellow serving with the organization successfully completes the national service fellowship;
(iii)provide supervision, supplies, and training for fellows, including a quarterly performance review; (iv)provide educational resources, funding for coursework, and other necessary resources to support fellows working towards their high school equivalency degrees; and
(v)provide, to the State Commission, the Corporation, and the Inspector General of the Corporation, timely access to records relating to the national service fellowships. (2)Eligibility as a specific organizationAn organization is eligible to be considered for an allotment of positions under subsection (b)(2)(B) if the organization—
(A)satisfies the requirements of this subsection; (B)submits an application to the Corporation that includes a detailed description of the area of national need that fellows will address with the organization, along with other requirements that the Corporation may establish; and
(C)is selected by the Corporation in accordance with a selection process established by the Corporation. (3)Additional assistanceEach service sponsor organization may provide additional benefits to fellows, including additional funding.
(4)Registration
(A)RequirementA service sponsor organization may not receive a fellow under this section until the organization registers with the State Commission of any State in which a fellow will be serving with the organization. (B)ClearinghouseEach State Commission shall maintain on a public website a list of service sponsor organizations registered with that State Commission.
(5)NoncomplianceIf the Corporation determines that a service sponsor organization is in violation of any of the applicable provisions of this subsection, or a State Commission determines that a service sponsor organization is in violation of any requirement for registration under paragraph (4)— (A)the State Commission shall revoke the registration of the organization;
(B)the organization shall not be eligible to receive assistance, approved national service fellows, or approved summer of service positions under this title for a period of not less than 5 years; and (C)the Corporation shall have the right to remove a fellow from the organization and relocate the fellow to another site.
(g)Grants for ancillary services
(1)In generalThe Corporation may award grants to service sponsor organizations to offset the costs of providing ancillary services in support of fellows serving with those service sponsor organizations, including costs for— (A)attending the convention described in subsection (j);
(B)courses and exams necessary to obtain a high school diploma or recognized equivalent; (C)recruitment or training activities for fellows; and
(D)other activities approved by the Corporation. (2)ApplicationsTo be eligible to receive a grant under this subsection, a service sponsor organization shall submit an application to the Corporation at such time, in such manner, and containing such information as the Corporation may require.
(h)Coordination within congressional districtService sponsor organizations shall coordinate with other service sponsor organizations on training and events beneficial to fellows serving within the same congressional district and ensure that the offices of Members of Congress in those districts are kept apprised of such coordination. (i)Branded attireThe Corporation may provide fellows with branded attire to wear where appropriate.
(j)Yearly conventionThe Corporation may sponsor a yearly convention to convene a geographically diverse group of fellows in a central location to provide the fellows with the opportunity to share experiences and to provide the fellows with information on opportunities to continue in national, public, or military service after their fellowships end. (k)Compliance with ineligible service categoriesService under a national service fellowship shall comply with section 132(a). For purposes of applying that section to this subsection, a reference to assistance shall be considered to be a reference to assistance provided under this section.
(l)Public service integrationThe Chief Executive Officer shall consult with the Council on Military, National, and Public Service established under section 201 of the Inspire to Serve Act of 2021 regarding opportunities to place fellows in public service positions at the State, local, and tribal levels. (m)Surveys of fellowsThe Corporation may survey fellows about their experiences as fellows, and shall make data acquired from any such survey publicly available.
(n)RegulationsThe Corporation shall promulgate such regulations as may be necessary to carry out this section. (o)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section..
(b)Conforming amendments
(1)The item relating to section 198B of the National and Community Service Act of 1990 in the table of contents for that Act is amended to read as follows:  198B.National service fellowships. (2)Section 123(7) of the National and Community Service Act of 1990 (42 U.S.C. 12573(7)) is amended by striking ServeAmerica and inserting National Service.
(3)Section 501(a)(4)(B) of the National and Community Service Act of 1990 (42 U.S.C. 12681(a)(4)(B)) is repealed. 322.Expansion of youthbuild, youth conservation corps, and national guard youth challenge programs (a)Youthbuild program (1)ExpansionThe Secretary of Labor shall take the necessary steps to double, by December 31, 2031, the number of participants in the YouthBuild program established under section 171 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3226), from the number of such participants in fiscal year 2020.
(2)Reports to congressThe Secretary of Labor shall submit to Congress, not later than December 31 of each of the years 2023, 2026, 2029, and 2031, a report on the level of participation in the YouthBuild Program since the end of fiscal year 2020 and on the efforts taken to achieve the goal described in paragraph (1). (b)Youth conservation corps (1)ExpansionThe Secretaries of Agriculture and the Interior shall take the necessary steps to double, by December 31, 2031, the number of participants in the Youth Conservation Corps established under the Act popularly known as the Youth Conservation Corps Act of 1970 (title I of Public Law 91–378; 16 U.S.C. 1701–1706), from the number of such participants in fiscal year 2020.
(2)Reports to CongressThe Secretaries of Agriculture and the Interior shall submit to Congress, not later than December 31 of each of the years 2023, 2026, 2029, and 2031, a report on the level of participation in the Youth Conservation Corps since the end of fiscal year 2020 and on the efforts taken to achieve the goal described in paragraph (1). (c)Youth challenge program (1)ExpansionThe Secretary of Defense shall take the necessary steps to double, by December 31, 2031, the number of participants in the National Guard Youth Challenge Program established under section 509 of title 32, United States Code, from the number of such participants in fiscal year 2020.
(2)Reports to congressThe Secretary of Defense shall submit to Congress, not later than December 31 of each of the years 2023, 2026, 2029, and 2031, a report on the level of participation in the National Guard Youth Challenge Program since the end of fiscal year 2020 and on the efforts taken to achieve the goal described in paragraph (1). (d)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.
323.National service public awareness campaign
(a)In generalThe Chief Executive Officer of the Corporation for National and Community Service shall carry out a public awareness campaign to educate individuals likely to provide the greatest influence on youth, including parents, grandparents, teachers, guidance counselors, clergy, and coaches, on opportunities for youth to engage in national service, the impacts of national service, and ways to encourage youth to provide such service. Funds made available to carry out this subsection may be used to identify best practices, carry out national outreach and education campaigns, produce and make available materials for schools and students from kindergarten through grade 12, facilitate access to national service information and opportunities, and advertise national service programs nationwide. (b)Report requiredNot later than 60 days after the end of the fiscal year in which funds are made available to carry out the public awareness campaign under subsection (a), the Chief Executive Officer shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Education and Labor of the House of Representatives, a report describing the scope and effectiveness of the public awareness campaign under this section.
(c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out the campaign under subsection (a), including for salaries and expenses related to such campaign. 324.Recognition of corporate contributions to national serviceThe Corporation for National and Community Service may annually designate not more than 25 corporations, whether publicly owned or privately held, with an award for their significant contributions to national service. The Corporation shall promulgate regulations describing evaluation criteria for the award under this section and may conduct a ceremony or give a symbolic medal or plaque to recipients. This section does not authorize any monetary award.
325.Corporation for national and community service demonstration projects
(a)Definitions
(1)Ex-offenderThe term ex-offender means an individual who requires assistance in overcoming barriers to employment resulting from a record of arrest or conviction for a crime under Federal, State, local, or Tribal law. (2)Place-based modelThe term place-based model means an investment initiative that seeks to leverage national service programs to expand the services available within a specific geographic location, to build the capacity of community organizations to provide those services, and to establish a community-wide culture of service and volunteerism.
(b)Priority pilotsThe Chief Executive Officer of the Corporation for National and Community Service may conduct, during the 3-year period beginning on October 1, 2020, up to 5 demonstration projects to assess the feasibility and advisability of novel approaches to and focus areas of national service, with at least one demonstration project focused on developing a place-based model and at least one demonstration project supporting the reintegration of ex-offenders. (c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out the demonstration projects under subsection (b), including for salaries and expenses related to such projects.
326.Peace Corps remote demonstration projectsThe Peace Corps may conduct demonstration projects to test the feasibility of permitting volunteers who serve less than 27 months to perform their services from within the United States, instead of traveling outside of the United States.  327.National service living allowance increases (a)Annual increases to living allowances for national service participantsSection 140(a) of the National and Community Service Act of 1990 (42 U.S.C. 12594(a)) is amended by adding at the end the following:

(7)IncreasesThe Chief Executive Officer shall review the amounts of living allowances under this subsection on an annual basis and, subject to paragraph (2), make increases as necessary to reflect changes in inflation, cost of living, and the geographical areas in which the national service programs are carried out.. (b)Authorization of appropriationsThere are authorized to be appropriated to provide increases in living allowances under section 140(a) of the National and Community Service Act of 1990 (42 U.S.C. 12594(a)), such sums as may be necessary to increase the allowances above the levels provided on the day before the date of enactment of this Act.
328.Senior Corps stipend increases
(a)Grants and contracts for individual service projectsSection 211(d) of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 5011(d)) is amended by striking $3.00 per hour and inserting 60 percent of the Federal minimum wage under section 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206). (b)Authorization of appropriationsThere are authorized to be appropriated to provide increases in allowances and stipends under section 211(d) of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 5011(d)), such sums as may be necessary to increase the allowances and stipends above the levels provided on the day before the date of enactment of this Act.
329.Wraparound support services for certain national service participants
(a)Wraparound support services for national service participants
(1)In generalSection 140 of the National and Community Service Act of 1990 (42 U.S.C. 12594) is amended by adding at the end the following:  (g)Wraparound support services (1)Provision of additional support servicesIn addition to the living allowance and other benefits provided under this section, and subject to the availability of appropriations to carry out this subsection, a State or other recipient of assistance under section 121 shall provide support services under this subsection (in this subsection referred to as wraparound support services) to those individuals who—
(A)are participants in a national service program carried out or supported by the recipient using the assistance; and (B)are disadvantaged youth of ages 17 through 26, are located in Indian lands, or are located in rural communities.
(2)Guidelines for wraparound support servicesNot later than 180 days after the date of the enactment of this subsection, the Corporation shall establish guidelines regarding the circumstances under which wraparound support services shall be made available under paragraph (1) and the types of wraparound support services that shall be made so available. Wraparound support services may include career counseling, transportation assistance, training and certification programs, and mental health assistance. In developing such guidelines, the Corporation shall consider the availability of philanthropic investment and the cost-per-participant to recipients who support participants described in paragraph (1). (3)Exemption from living allowanceWraparound support services shall not be considered in determining the total living allowance under subsection (a)(2)..
(2)Limitation on program costsSection 189(c) of the National and Community Service Act of 1990 (42 U.S.C. 12645c(c)) is amended to read as follows:  (c)Costs not subject to limitationThe limitation under subsection (a), and the increased limitation under subsection (e)(1), shall not apply to—
(1)expenses under a grant authorized under the national service laws to operate a program that are not included in the grant award for operating the program; or (2)expenses for wraparound support services provided under section 140(g)..
(b)Wraparound support services for VISTA participantsSection 105(b) of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4955(b)) is amended by adding at the end the following:  (4) (A)In addition to the stipend and other assistance provided under this section, and subject to the availability of appropriations to carry out this paragraph, the Director shall provide support services under this paragraph (in this paragraph referred to as wraparound support services) for volunteers who—
(i)are disadvantaged youth of ages 17 through 26; (ii)are located in Indian lands; or
(iii)are located in rural communities. (B)Not later than 180 days after the date of the enactment of this paragraph, the Corporation shall establish guidelines regarding the circumstances under which wraparound support services shall be made available to volunteers under subparagraph (A), and the types of wraparound support services that shall be made so available. Wraparound support services may include career counseling, transportation assistance, training and certification programs, and mental health assistance. In developing such guidelines, the Corporation shall consider the availability of funds and the cost-per-volunteer to support such volunteers. 
(C)In this paragraph, the terms disadvantaged youth and Indian lands have the meanings given those terms in section 101 of the National and Community Service Act of 1990 (42 U.S.C. 12511)..  (c)ReportNot later than 2 years after the date of the enactment of this Act, the Chief Executive Officer of the Corporation for National and Community Service shall submit a report to Congress on the use of funds made available to provide wraparound support services under the amendments made by this section.
(d)Authorization of appropriationsThere are authorized to be appropriated to the Corporation for National and Community Service such sums as may be necessary to provide wraparound support services under section 140(g) of the National and Community Service Act of 1990 (42 U.S.C. 12594(g)) and section 105(b)(4) of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4955(b)(4)).  330.National service educational award increases (a)Determination of educational award amountSection 147(a) of the National and Community Service Act of 1990 (42 U.S.C. 12603(a)) is amended by striking having a value equal to and all that follows through mandatory appropriations), and inserting equal to the average cost of 1 year of in-State tuition at a public institution of higher education that awards bachelor's degrees, as determined by the Chief Executive Officer,.
(b)Authorization of appropriationsThere are authorized to be appropriated to provide increases in national service educational awards under section 147(a) of the National and Community Service Act of 1990 (42 U.S.C. 12603(a)), such sums as may be necessary to increase the awards above the level provided on the day before the date of enactment of this Act. 331.Expanded use of national service educational award (a)Disbursement of educational awardsSection 148(a)(4) of the National and Community Service Act of 1990 (42 U.S.C. 12604(a)(4)) is amended by inserting after Secretary of Veterans Affairs the following: , regardless of whether the individual is a veteran as defined under section 101.
(b)Treatment of certain provisions of lawAny individual who receives an educational award under section 146 of the National and Community Service Act of 1990 (42 U.S.C. 12602) may use the award for expenses described in section 148(a)(4) of that Act (42 U.S.C. 12604(a)(4)), as a result of the amendment made by subsection (a) of this section, notwithstanding the provisions of any appropriations Act that does not specifically reference this section and that would not permit such use by the individual. 332.Discounted end-of-service cash stipend for national service members (a)Stipend; limitation; payment upon completion of term (1)DefinitionsIn this subsection:
(A)Chief Executive OfficerThe term Chief Executive Officer means the Chief Executive Officer of the Corporation for National and Community Service. (B)Full-time serviceThe term full-time service means full-time national service within the meaning of section 139(b)(1) of the National and Community Service Act of 1990 (42 U.S.C. 12593(b)(1)).
(C)National service participantThe term national service participant means a participant in a national service program who is described in section 137(a) of that Act (42 U.S.C. 12591(a)). (D)Part-time serviceThe term part-time service means part-time national service within the meaning of section 139(b)(2) of that Act (42 U.S.C. 12593(b)(2)).
(2)Stipend for national service participants
(A)Authority
(i)Full-time serviceSubject to clause (ii), the Chief Executive Officer may provide to each national service participant who is performing full-time service, a stipend for any period in which such participant is in training or performing the participant’s service assignments. (ii)Part-time serviceThe Chief Executive Officer may, on a case-by-case basis, provide, to a national service participant who is performing part-time service, a stipend for any period described in clause (i).
(B)Amount of stipend
(i)In generalSubject to clauses (ii) and (iii), the amount of the stipend under subparagraph (A) shall be set at a rate that is not less than $200 per month and not more than $280 per month. (ii)Leader stipendsThe Chief Executive Officer may set the amount of the stipend under subparagraph (A) at a rate that does not exceed $380 per month in the case of an individual who—
(I)has completed a corresponding term of service as required under subtitle D of the National and Community Service Act of 1990 (42 U.S.C. 12601 et seq.), subject to paragraph (4); and (II)has, in accordance with standards that the Chief Executive Officer shall establish in regulations, been designated a leader on the basis of experience among other national service participants.
(iii)LimitationThe amount of the stipend under this subparagraph is subject to the availability of funds for such stipend. (C)Restriction on certain individualsThe Chief Executive Officer may not provide a stipend under this subsection to an individual who elects to receive a national service educational award under subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12601 et seq.).
(3)Stipend for national civilian community corps members
(A)AuthorityThe Chief Executive Officer may provide, to each member of the National Civilian Community Corps who is enrolled in a national service program under section 153 of the National and Community Service Act of 1990 (42 U.S.C. 12613), a stipend for any period in which such member is in training or performing the member’s service assignment. (B)Amount of stipend (i)In generalSubject to clauses (ii) and (iii), the amount of the stipend under subparagraph (A) shall be set at a rate that is not less than $200 per month and not more than $280 per month.
(ii)Leader stipendsThe Chief Executive Officer may set the amount of the stipend under subparagraph (A) at a rate that does not exceed $380 per month in the case of an individual who— (I)has completed a corresponding term of service as required under subtitle D of the National and Community Service Act of 1990 (42 U.S.C. 12601 et seq.), subject to paragraph (4); and
(II)has, in accordance with standards that the Chief Executive Officer shall establish in regulations, been designated a leader on the basis of experience among other national service members. (iii)LimitationThe amount of the stipend under this subparagraph is subject to the availability of funds for such stipend.
(C)Restriction on certain individualsThe Chief Executive Officer may not provide a stipend under this subsection to an individual who elects to receive a national service educational award under section 158 of the National and Community Service Act of 1990 (42 U.S.C. 12618). (4)Eligibility for stipendA stipend under paragraph (2) or (3) shall be payable to an individual only upon completion of a corresponding term of service, except under such circumstances as the Chief Executive Officer shall determine. In accordance with regulations which the Chief Executive Officer shall prescribe for payment under such circumstances, the accrued stipend, or any part of the accrued stipend, may be paid to the individual, or on behalf of the individual, to members of the individual’s family or others during the term of the individual’s service. In the event of the death of an individual during service, the amount of any unpaid stipend shall be paid in accordance with the provisions of section 5582 of title 5, United States Code.
(b)National service educational awardsSection 141(a) of the National and Community Service Act of 1990 (42 U.S.C. 12595(a)) is amended— (1)in paragraph (1), by striking and;
(2)in paragraph (2), by striking the period and inserting ; and; and (3)by adding at the end the following:

(3)has not accepted the stipend authorized under section 332 of the Inspire to Serve Act of 2021.. (c)Authorized benefits for corps membersSection 158(f) of the National and Community Service Act of 1990 (42 U.S.C. 12618(f)) is amended—
(1)in paragraph (1), by striking and; (2)in paragraph (2), by striking the period and inserting ; and; and
(3)by adding at the end the following:  (3)has not accepted the stipend authorized under section 332 of the Inspire to Serve Act of 2021..
333.Exclusion of national service educational award from gross income
(a)In generalParagraph (2) of section 117(c) of the Internal Revenue Code of 1986 is amended— (1)by striking or at the end of subparagraph (B);
(2)by striking the period at the end of subparagraph (C) and inserting , or; and (3)by adding at the end the following new subparagraph:

(D)a national service educational award under subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12601 et seq.).. (b)Exclusion of discharge of student loan debtSubsection (f) of section 108 of such Code is amended by adding at the end the following new paragraph:

(6)Payments under national service educational award programsIn the case of an individual, gross income shall not include any amount received under a national service educational award under subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12601 et seq.)..  (c)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act.
334.Transferability of national service educational award
(a)Disbursement of educational awardsSection 148(f) of the National and Community Service Act of 1990 (42 U.S.C. 12604) is amended— (1)in paragraph (2)(A)(i), by striking in a national service program that receives a grant under subtitle C and inserting in a position specified under section 123; and
(2)in paragraph (8), by striking subparagraph (C) and inserting the following:  (C)who meets such other requirements as the Corporation shall specify in regulations..
(b)Individuals eligible To receive an educational award from the trustSection 146(d)(3) of the National and Community Service Act of 1990 (42 U.S.C. 12602(d)(3)) is amended by striking a 10-year period and all that follows through basis of the award and inserting a 7-year period that begins on the date on which the designated individual who received the transferred educational award becomes 18 years of age. 335.Noncompetitive eligibility for full-time national service participants (a)Noncompetitive eligibility for Americorps alumni (1)Volunteers in service to AmericaSection 415(d) of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 5055(d)) is amended—
(A)by striking appointment in the competitive service and inserting noncompetitive appointment to a position in the competitive service (as defined in section 2101 of title 5, United States Code) for a period of 36 months, beginning on the date on which their required term of service ends,; and (B)by striking Executive Order Number 11103 (April 10, 1963) and inserting Executive Order 11103 (22 U.S.C. 2504 note, relating to Providing for the Appointment of Former Peace Corps Volunteers to the Civilian Career Services), as amended by Executive Order 12107 (44 Fed. Reg. 1055; relating to the Civil Service Commission and Labor-Management in the Federal Service), without regard to section 4 of such Order.
(2)Other national service participants
(A)In generalPart III of subtitle C of title I of the National and Community Service Act of 1990 (42 U.S.C. 12591 et seq.) is amended by adding at the end the following new section:  142.Noncompetitive eligibility for national service participantsParticipants in a national service program who are eligible to receive a national service educational award under section 141, and who the Chief Executive Officer determines have successfully completed their terms of service, shall be eligible for noncompetitive appointment in a position in the competitive service (as defined in section 2101 of title 5, United States Code) for a period of 36 months beginning on the date on which their required term of service ends. The Chief Executive Officer shall make the determination about successful completion in accordance with the requirements of Executive Order 11103 (22 U.S.C. 2504 note, relating to Providing for the Appointment of Former Peace Corps Volunteers to the Civilian Career Services), as amended by Executive Order 12107 (44 Fed. Reg. 1055; relating to the Civil Service Commission and Labor-Management in the Federal Service), without regard to section 4 of such Order..
(B)Conforming amendmentThe table of contents of the National and Community Service Act of 1990 is amended by inserting after the item relating to section 141 the following:   Sec. 142. Noncompetitive eligibility for national service participants.. (b)Noncompetitive eligibility for returned Peace Corps volunteers and volunteer leadersSection 5 of the Peace Corps Act (22 U.S.C. 2504) is amended by adding at the end the following:

(q)
(1)Volunteers and volunteer leaders shall be eligible for a noncompetitive appointment in a position in the competitive service (as defined in section 2101 of title 5, United States Code) for a term of 3 years if— (A)they have completed a term of service of 2 years or more under this Act; and 
(B)the Director determines that they have successfully completed their terms of service under this Act. (2)The 3-year appointment in the competitive service shall begin on the first day after the ending date of the term of service referred to in paragraph (1)(A). 
(3)The Director shall make each determination under paragraph (1)(B) in accordance with sections 1, 2, 3, and 5 of Executive Order 11103 (22 U.S.C. 2504 note, relating to Providing for the Appointment of Former Peace Corps Volunteers to the Civilian Career Services), as amended by Executive Order 12107 (44 Fed. Reg. 1055; relating to the Civil Service Commission and Labor-Management in the Federal Service).. (c)ApplicabilityThe amendments made by this section shall apply to any individual—
(1)who is— (A)a volunteer under the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4950 et seq.);
(B)a participant, in a national service program, to whom section 141 of the National and Community Service Act of 1990 (42 U.S.C. 12595) applies; or (C)a volunteer or volunteer leader under the Peace Corps Act (22 U.S.C. 2501 et seq.); and
(2)who has not completed the corresponding required term of service as of the date of the enactment of this Act. 336.Pension service credit for Federal service corps participants (a)Creditable serviceSection 8411(h) of title 5, United States Code, is amended by inserting as a National Civilian Community Corps member or leader under subtitle E of title I of the National and Community Service Act of 1990 (42 U.S.C. 12611 et seq.), as a member of a program under title I of the Act entitled An Act to establish a pilot program in the Departments of the Interior and Agriculture designated as the Youth Conservation Corps, and for other purposes, approved August 13, 1970 (commonly known as the Youth Conservation Corps Act of 1970; 16 U.S.C. 1701 et seq.) or the Public Lands Corps Act of 1993 (16 U.S.C. 1721 et seq.), after Domestic Volunteer Service Act of 1973,.
(b)Contributions for creditable serviceSection 8422(f)(1) of title 5, United States Code, is amended— (1)by inserting as a National Civilian Community Corps member or leader under subtitle E of title I of the National and Community Service Act of 1990 (42 U.S.C. 12611 et seq.), as a member of a program under title I of the Act entitled An Act to establish a pilot program in the Departments of the Interior and Agriculture designated as the Youth Conservation Corps, and for other purposes, approved August 13, 1970 (commonly known as the Youth Conservation Corps Act of 1970; 16 U.S.C. 1701 et seq.) or the Public Lands Corps Act of 1993 (16 U.S.C. 1721 et seq.), after Domestic Volunteer Service Act of 1973, the first place the term appears;
(2)by striking or the stipend and inserting , of the stipend; and (3)by striking for each period of service as such a volunteer or volunteer leader and inserting or of the living allowance paid to the National Civilian Community Corps member or leader under subtitle E of title I of the National and Community Service Act of 1990 (42 U.S.C. 12611 et seq.), or to the member of a program under title I of the Act entitled An Act to establish a pilot program in the Departments of the Interior and Agriculture designated as the Youth Conservation Corps, and for other purposes, approved August 13, 1970 (commonly known as the Youth Conservation Corps Act of 1970; 16 U.S.C. 1701 et seq.) or the Public Lands Corps Act of 1993 (16 U.S.C. 1721 et seq.), for each period of service as such a volunteer, volunteer leader, member, or leader.
337.Senior Corps competitive grant model
(a)Grants and contracts for volunteer service projectsSection 201 of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 5001) is amended— (1)in subsection (e)—
(A)in paragraph (1), by striking subparagraph (A) and inserting the following:  (A)awarded for a period of not more than 3 years; and; and
(B)in paragraph (2)(B)— (i)in clause (iii), by adding and after the semicolon; and
(ii)by striking clause (iv) and redesignating clause (v) as clause (iv); and (2)by striking subsection (i) and redesignating subsection (j) as subsection (i).
(b)Multiyear grants or contractsSection 227(a) of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 5027(a)) is amended— (1)by striking paragraph (2); and
(2)in paragraph (1)— (A)by striking (1) Subject to paragraph (2) and and inserting Subject to; and
(B)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively. (c)Notice and hearing procedures for suspension and termination of financial assistanceSection 412(a) of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 5052) is amended—
(1)in paragraph (1), by adding and after the semicolon; and (2)by striking paragraphs (2) and (3) and redesignating paragraph (4) as paragraph (2). 
CAdvancement of public service: Modernization of Federal personnel systems
341.Enhanced awareness of the value of Federal public service
(a)Authorization of activitySubchapter I of chapter 3 of title 5, United States Code, is amended by adding at the end the following:  307.Enhanced awareness of the value of Federal public service (a)In generalSubject to guidance that the Comptroller General of the United States shall issue, any Executive agency or military department may use appropriated funds to educate and inform the public about the role of Federal employees, the value of Federal employment, and the mission of the agency or department. 
(b)Rule of constructionThe use of funds pursuant to the guidance issued by the Comptroller General of the United States under subsection (a) may not be construed as self-aggrandizement, publicity, or propaganda that is otherwise prohibited under any other provision of law that is enacted before, on, or after the date of enactment of this section.. (b)Conforming amendmentThe table of sections for chapter 3 of title 5, United States Code, is amended by inserting after the item relating to section 306 the following:


307. Enhanced awareness of the value of Federal public service..
(c)GuidanceNot later than 120 days after the date of enactment of this Act, the Comptroller General of the United States shall issue the guidance required under section 307(a) of title 5, United States Code, as added by subsection (a) of this section. (d)Effective dateExcept as provided in subsection (c), section 307 of title 5, United States Code, as added by subsection (a) of this section, and the amendment made by subsection (b) of this section, shall take effect on the date that is 180 days after the date of enactment of this Act.
342.Responsibility for determining eligibility for hiring preferences and special hiring options
(a)DefinitionsIn this section: (1)DirectorThe term Director means the Director of the Office of Personnel Management.
(2)Preference eligibleThe term preference eligible has the meaning given the term in section 2108 of title 5, United States Code. (b)Authority To determine eligibilityThe Director shall determine whether an individual is a preference eligible, or whether an individual is eligible for appointment to a position in an Executive agency, under any each of the following authorities:
(1)Section 4214 of title 38, United States Code. (2)Section 3112 of title 5, United States Code.
(3)Section 3304(f) of title 5, United States Code. (4)Section 3330d of title 5, United States Code.
(5)Section 415(d) of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 5055(d)), as amended by section 335(a)(1) of this Act. (6)Section 142 of the National and Community Service Act of 1990, as added by section 335(a)(2) of this Act.
(7)Subsection (q) of section 5 of the Peace Corps Act (22 U.S.C. 2504), as added by section 335(b) of this Act. (8)Section 344 of this Act.
(9)Section 370 of this Act. (c)CoordinationThe Director shall coordinate with the Secretary of Defense, the Secretary of Veterans Affairs, the Director of the Peace Corps, and the Chief Executive Officer of the Corporation for National and Community Service in developing the process for making determinations under subsection (b).
(d)RegulationsNot later than 2 years after the date of enactment of this Act, the Director shall issue regulations setting forth the manner in which applicants for employment in Executive agencies may access determinations made under subsection (b) and the procedures to appeal those determinations. (e)Preparation of certificates of eligibility (1)In generalExecutive agencies shall rely on the eligibility determinations made by the Director under subsection (b) in preparing lists, registers, and certificates of such eligibility. 
(2)GuidanceThe Director shall issue guidance to Executive agencies on the policies and procedures of the Office of Personnel Management that are established under this section. (f)Other remedies available to preference eligibles not affectedNothing in this section may be construed to limit the right of a preference eligible to seek administrative or judicial redress under section 3330a or 3330b of title 5, United States Code, respectively.
343.Enhancement of special hiring authorities for military veterans
(a)Exception to preference eligibilitySection 2108 of title 5, United States Code, is amended by striking paragraph (4) and inserting the following:  (4)except for the purposes of chapters 43 and 75 of this title, preference eligible does not include—
(A)a retired member of the armed forces unless— (i)the individual is a disabled veteran; or
(ii)the individual retired below the rank of major or its equivalent; (B)a veteran who has been discharged or released from active duty for more than 10 years, as of the date on which the individual would be appointed; or
(C)a veteran who is an employee who has been in the competitive service for more than 2 years, as of the date on which the individual would be appointed; and. (b)Veterans’ preference as a tiebreaker among equally qualified candidates (1)Registers of eligiblesSection 3313 of title 5, United States Code, is amended to read as follows:

3313.Competitive service; registers of eligiblesThe names of applicants who have qualified in examinations for the competitive service shall be entered on appropriate registers or lists of eligibles in the order of their ratings, including points added under section 3309 of this title. The names of preference eligibles shall be entered ahead of others having the same rating.. (2)Alternative ranking and selection proceduresSection 3319(b) of title 5, United States Code, is amended by striking the second sentence.
(c)Veterans recruitment appointment improvements
(1)Definition of recently separated veteranSection 4211(6) of title 38, United States Code, is amended by striking three-year and inserting 10-year. (2)Definition of qualified covered veteranSection 4214(a)(2)(B) of title 38, United States Code, is amended to read as follows:

(B)The term qualified covered veteran means a veteran described in section 4212(a)(3) of this title, but does not include a retired member of the Armed Forces unless the individual qualifies for retirement under chapter 61 of title 10.. 344.Noncompetitive eligibility for high-performing civilian employees (a)DefinitionIn this section, the term competitive service has the meaning given the term in section 2102 of title 5, United States Code.
(b)RegulationsUnder such regulations as the Director of the Office of Personnel Management shall issue, an Executive agency may noncompetitively appoint, for other than temporary employment, to a position in the competitive service any individual who— (1)is certified by the Director as having been a high-performing employee in a former position in the competitive service;
(2)has been separated from the former position described in paragraph (1) for less than 6 years; and (3)is qualified for the new position in the competitive service, as determined by the head of the Executive agency making the noncompetitive appointment.
(c)Limitation on authorityAn individual may not be appointed to a position under subsection (b) more than once. (d)Designation of high-Performing employeesThe Director of the Office of Personnel Management shall, in the regulations issued under subsection (b), set forth the criteria for certifying an individual as a high-performing employee in a former position, which shall be based on— 
(1)the final performance appraisal of the individual in that former position; and  (2)a recommendation by the immediate or other supervisor of the individual in that former position.
345.Flexibility for temporary and term appointments
(a)Temporary and term appointmentsSubchapter I of chapter 31 of title 5, United States Code, is amended by adding at the end the following:  3117.Temporary and term appointments (a)DefinitionsIn this section:
(1)DirectorThe term Director means the Director of the Office of Personnel Management. (2)Temporary appointmentThe term temporary appointment means an appointment in the competitive service for a period of not more than 1 year.
(3)Term appointmentThe term term appointment means an appointment in the competitive service for a period of more than 1 year and not more than 5 years. (b)Appointment (1)In generalThe head of an Executive agency may make a temporary appointment or term appointment to a position in the competitive service when the need for the services of an employee in the position is not permanent. 
(2)ExtensionUnder conditions prescribed by the Director, the head of an Executive agency may— (A)extend a temporary appointment made under paragraph (1) in increments of not more than 1 year each, up to a maximum of 3 total years of service; and
(B)extend a term appointment made under paragraph (1) in increments determined appropriate by the head of the agency, up to a maximum of 6 total years of service. (c)Appointments for critical hiring needs (1)In generalUnder conditions prescribed by the Director, the head of an Executive agency may make a noncompetitive temporary appointment, or a noncompetitive term appointment for a period of not more than 18 months, to a position in the competitive service for which a critical hiring need exists, as determined under section 3304, without regard to the requirements of sections 3327 and 3330. 
(2)No extensionsAn appointment made under paragraph (1) may not be extended. (d)Regulations (1)In generalSubject to paragraph (2), the Director may prescribe regulations to carry out this section.
(2)ApplicationAny regulations prescribed by the Director for the administration of this section shall not apply to the Secretary of Defense in the exercise of the authorities granted under section 1105 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2447). (e)Special provision regarding the Department of DefenseNothing in this section shall preclude the Secretary of Defense from making temporary and term appointments in the competitive service pursuant to section 1105 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2447).
(f)Rule of constructionNothing in this section may be construed to affect the authorities granted under section 3109.. (b)Conforming amendmentThe table of sections for chapter 31 of title 5, United States Code, is amended by inserting after the item relating to section 3116 the following:


3117. Temporary and term appointments..
346.Criteria for granting direct-hire authority to agenciesSection 3304(a)(3)(B) of title 5, United States Code, is amended by striking shortage of candidates and all that follows through highly qualified candidates) and inserting shortage of highly qualified candidates. 347.Cafeteria plan for Federal employees (a)DefinitionsIn this section:
(1)Cafeteria planThe term cafeteria plan has the meaning given the term in section 125(d) of the Internal Revenue Code of 1986. (2)DirectorThe term Director means the Director of the Office of Personnel Management.
(3)Qualified carrierThe term qualified carrier means an insurance company (or consortium of insurance companies) that is licensed to issue disability-income insurance under the laws of 48 of the States and the District of Columbia, taking into account any subsidiaries of such a company (and, in the case of a consortium, considering the member companies and any subsidiaries thereof, collectively). (b)Plan authorizedThe Director shall establish and administer a cafeteria plan through which an employee of an Executive agency may select certain benefits from a menu of options, including cash, life insurance, disability-income insurance, flexible spending arrangements for health care, flexible spending arrangements for dependent care, a health savings account, enhanced dental benefits, and enhanced vision benefits.
(c)Contribution
(1)In generalNot later than October 1 of each year, the Director shall— (A)identify the amount of the Federal Government’s contribution to the cafeteria plan established under subsection (b); and
(B)in making the identification required under subparagraph (A), determine the annual adjustment of the Federal Government’s contribution based on inflation and other appropriate factors as determined by the Director.  (2)Director responsibilityThe Director shall ensure that the amount of the Federal Government’s contribution for the cafeteria plan described in subsection (b) does not increase or decrease Governmentwide spending by Executive agencies on benefits for employees of those agencies.
(d)Contracting authorityThe Director—  (1)may, without regard to subsections (b), (c), and (d) of section 6101 of title 41, United States Code, or any other statute requiring competitive bidding, enter into contracts with 1 or more qualified carriers for a policy or policies of disability-income insurance, for the cafeteria plan authorized under subsection (b); and 
(2)shall ensure that each contract entered into under paragraph (1) is entered into on the basis of contractor qualifications, price, and reasonable competition. (e)No effect on eligibility for other benefitsNothing in this section may be construed to affect the eligibility for insurance and other benefits under subpart G of part III of title 5, United States Code.
(f)RegulationsThe Director shall, not later than 1 year after the date of enactment of this Act, propose for public notice and comment regulations to implement the plan authorized by this section, including regulations for a disability-income insurance program for Federal employees. (g)Statutory proposalsThe Director shall, not later than 180 days after the date of enactment of this Act, submit to Congress recommendations for legislative proposals that should be made to chapter 87 of title 5, United States Code, that are necessary for the establishment of the cafeteria plan under this section.
348.Modern benefits pilot program
(a)DefinitionsIn this section: (1)Civil serviceThe term civil service has the meaning given the term in section 2101 of title 5, United States Code.
(2)DirectorThe term Director means the Director of the Office of Personnel Management. (3)Eligible employeeThe term eligible employee means an employee in the civil service, other than a public safety employee, who has completed less than 5 years of civilian service creditable under section 8411 of title 5, United States Code.
(4)Pilot programThe term pilot program means the pilot program established by the Director under subsection (b)(1). (5)Public safety employeeThe term public safety employee means an employee serving an Executive agency as a law enforcement officer, air traffic controller, firefighter, nuclear materials courier, or customs and border protection officer, as those terms are defined in section 8401 of title 5, United States Code.
(b)Pilot program authorized
(1)In generalThe Director shall establish a pilot program in 3 Executive agencies to offer eligible employees a benefits package described in subsection (d).  (2)ConsultationsWith respect to the pilot program, the Director— 
(A)shall, in establishing the pilot program, consult with benefits experts, actuaries, labor unions, and the participating Executive agencies; and  (B)may carry out the pilot program without regard to any requirement or limitation under section 4703 of title 5, United States Code (as amended by this Act), except that the pilot program shall be considered to be a demonstration project for purposes of subsection (a) of such section 4703.
(c)Election of benefits package by employees
(1)New employeesAn eligible employee who is appointed to a position in an Executive agency after the date on which the pilot program is established may elect to be covered by the benefits package in the pilot program or the benefits package otherwise applicable to civil service employees in the Executive agency.  (2)Recent hiresAn eligible employee who is appointed to a position in an Executive agency during the 5-year period ending on the date on which the pilot program is established may elect to switch coverage to the benefits package in the pilot program. 
(3)ApplicabilityAn employee who elects the benefits package in the pilot program shall not be eligible for an annuity or annuitant health care benefits under chapter 84 of title 5, United States Code. (d)Program detailsThe Director shall ensure that the benefits package authorized under this section is of equivalent value to the benefits package otherwise applicable to employees in the civil service in the applicable Executive agencies and offers the following:
(1)An enhanced Thrift Savings Plan benefit, including eligibility for a total agency contribution of not less than 10 percent of pay, vested immediately. (2)Not less than 12 weeks of paid leave for a purpose described in subparagraph (A) or (B) of section 6382(a)(1) of title 5, United States Code, which shall be in addition to any accrued or accumulated annual or sick leave.
(3)Immediate eligibility for agency-paid short-term and long-term disability-income insurance that replaces not less than 60 percent of the employee’s current salary. (4)Not less than 5 weeks of flexible paid time off accrued each year, in lieu of annual and sick leave.
(5)Such other benefits as the Director may authorize. (e)ReportsNot later than 6 years after the date on which the pilot program under this section is established, the Director of the Office of Management and Budget and the Comptroller General of the United States shall each submit to the Director and to Congress a report on the pilot program that includes—
(1)evaluations of the pilot program; and (2)recommendations on whether to modify, continue, expand, or terminate the pilot program, or to make the program permanent for all Executive agencies.
(f)Additional reportNot later than 1 year after the date on which the pilot program under this section is established, the Director shall contract with the National Academy of Public Administration— (1)to conduct a study of the pilot program; and
(2)to submit to the Director, not later than 6 years after the date on which the pilot program is established, a report on the pilot program that includes the elements set forth in subsection (e). (g)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for the Director to carry out this section.
349.Demonstration project flexibility for the Office of Personnel Management
(a)Limitation on demonstration projectsSection 4703(d)(1) of title 5, United States Code, is amended by striking demonstration project shall and all that follows through 5-year period and inserting demonstration period shall terminate before the end of the 10-year period. (b)Evaluation of demonstration projectsSection 4703 of title 5, United States Code, is amended by striking subsection (h) and inserting the following:

(h)
(1)The Comptroller General of the United States and the Director of the Office of Management and Budget shall, every 5 years, each evaluate any demonstration project conducted under this section for its impact on improving public management, which shall, at a minimum, evaluate the following: (A)The effectiveness of the demonstration project in achieving the purpose identified in the project plan.
(B)Significant impacts on any other matters important to attracting and maintaining a highly qualified workforce. (C)The cost-effectiveness of the demonstration project.
(D)Whether the Director of the Office of Personnel Management should continue, cease, or adjust the demonstration project. (E)Whether the Director of the Office of Personnel Management should make the demonstration project permanent.
(2)The Director of the Office of Personnel Management shall, every 5 years, contract with the National Academy of Public Administration— (A)to conduct a study to evaluate any demonstration project conducted under this section for its impact on improving public management, including an evaluation of the items contained in paragraph (1); and
(B)to submit to the Director of the Office of Personnel Management a report on the results of each such study. (3)The Director of the Office of Personnel Management may promulgate regulations to make a demonstration project permanent, without requesting separate statutory approval therefor, if at least 1 of the 2 officers evaluating the demonstration project under paragraph (1) recommends in such evaluation that the demonstration project be expanded Governmentwide. In exercising the authority under this paragraph, the Director of the Office of Personnel Management may consider the reports made under paragraph (2)..
350.Advanced assessment tools for Executive agency hiring
(a)Adoption of skills-Based assessment technologyThe Director of the Office of Personnel Management shall support the distribution to, and use by, Executive agencies in their hiring processes of advanced skills-based assessment technology that the Director of the Office of Personnel Management has validated as effective for the recruitment, qualification, and assessment of candidates. The Office of Personnel Management shall not charge an Executive agency for the use of advanced skills-based assessment technology that the Office has developed or procured under this subsection. (b)Authorization of appropriationsThere are authorized to be appropriated to the Office of Personnel Management such sums as may be necessary to carry out this section, including for entering into licensing arrangements, purchasing technology, providing training, and incurring other expenses related to the use and distribution to Executive agencies of the technology described in subsection (a).
351.Competency standards for human resources specialistsSection 1303(b) of the Homeland Security Act of 2002 (5 U.S.C. 1401 note) is amended by inserting before the period at the end the following: , and to establish competency standards for human resources employees, including technical knowledge, analytical skills, and collaborative skills. 352.Evaluation of improvements to the Federal civil service personnel system (a)Reports requiredNot later than December 31, 2026, the Director of the Office of Management and Budget and the Comptroller General shall each submit to Congress a report evaluating changes to laws, regulations, and policies governing the Federal civil service personnel system that address or reflect recommendations contained in the final report of the National Commission on Military, National, and Public Service required under section 555(e)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2136) (in this section referred to as the Commission Report).
(b)Additional reportNot later than 1 year after the date of enactment of this Act, the Director of the Office of Personnel Management shall contract with the National Academy of Public Administration— (1)to conduct a study evaluating changes to laws, regulations, and policies governing the Federal civil service personnel system that address or reflect recommendations contained in the Commission Report; and
(2)to submit to the Director of the Office of Personnel Management, not later than December 31, 2026, a report on such study, which the Director shall submit to Congress. (c)ElementsEach report under subsections (a) and (b) shall include the following:
(1)A list of all changes to laws, regulations, and policies governing the Federal civil service personnel system that address or reflect recommendations contained in the Commission Report. (2)An evaluation of the changes identified under paragraph (1), including assessments of—
(A)the effectiveness of the changes, especially with respect to enabling Executive agencies to attract and retain highly qualified, younger employees and employees with critical skills; (B)the cost of implementing the changes; and
(C)the challenges associated with implementing the changes. (3)Additional recommendations from the Commission Report that should be undertaken to attract and retain a highly qualified workforce that meets the needs of Executive agencies.
(4)Additional recommendations, as appropriate, to more effectively attract and retain a highly qualified workforce that meets the needs of Executive agencies. (d)DefinitionIn this section, the term civil service has the meaning given that term in section 2101 of title 5, United States Code.
353.Proposals for modern talent-management system
(a)Reports requiredNot later than December 31, 2031, the Director of the Office of Management and Budget and the Comptroller General shall each submit to the Committee on Homeland Security and Governmental Affairs and the Committee on Armed Services of the Senate and the Committee on Oversight and Reform and the Committee on Armed Services of the House of Representatives a report setting forth detailed proposals for a modern talent-management system to replace existing civil service personnel systems. (b)Additional reportNot later than 1 year after the date of enactment of this Act, the Director of the Office of Personnel Management shall contract with the National Academy of Public Administration—
(1)to conduct a study of proposals for a modern talent-management system to replace existing civil service personnel systems; and (2)to submit to the Director of the Office of Personnel Management, not later than December 31, 2031, a report on such proposals, which the Director shall submit to the committees of Congress referred to in subsection (a).
(c)ElementsEach report under subsections (a) and (b) shall include the following: (1)A detailed proposal for a new, comprehensive civil service personnel system designed to replace existing civil service personnel systems in Executive agencies, with particular attention to—
(A)classification; (B)hiring;
(C)compensation; (D)evaluation; and
(E)promotion. (2)Evidence from previous changes to civil service personnel systems that supports the proposed design of the new civil service personnel system.
(3)Considerations of the views of relevant stakeholders to proposed changes to the existing civil service personnel systems. (d)DefinitionIn this section, the term civil service has the meaning given that term in section 2101 of title 5, United States Code. 
354.Annual report on blended Federal workforceSection 1103(c) of title 5, United States Code, is amended— (1)in paragraph (1)—
(A)by striking (c)(1) and inserting (c)(1)(A); and (B)by adding at the end the following:

(B)
(i)The Office of Personnel Management shall collect from Executive agencies, other than elements of the intelligence community (as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))), on at least an annual basis the following: (I)The total number of persons employed directly by the Executive agency.
(II)The total number of prime contractor employees and subcontractor employees, as those terms are defined in section 8701 of title 41, issued credentials allowing access to Executive agency property or computer systems. (III)The total number of employees of Federal grant and cooperative agreement recipients, as those legal instruments are described in sections 6304 and 6305 of title 31, United States Code, who are issued credentials allowing access to Executive agency property or computer systems.
(IV)A total count of the workforce, including employees, prime contractor employees, subcontractor employees, grantee employees, and cooperative agreement employees. (ii)The Office of Personnel Management shall compile the data collected under clause (i) and issue, and post on its website, an annual report containing the data.; and
(2)in paragraph (2), by striking paragraph (1) and inserting paragraph (1)(A). 355.Sense of Congress on effective and efficient management of the blended Federal workforce (a)FindingsCongress finds the following:
(1)The implementation of Federal laws and the competent administration of Federal programs require skilled and capable personnel. (2)Executive agencies depend on a blended workforce that includes Federal employees, employees of prime contractors and subcontractors performing services to Executive agencies, and employees of State or local governments, nonprofit organizations, or institutions of higher education performing services to Executive agencies under the terms of grants and cooperative agreements (in this section referred to as grantees), all of whom make essential contributions to achieving the missions of the Government in service to the American people.
(3)Approximately 2,000,000 Federal employees help to execute the laws of the United States, supplemented by an unknown number, estimated to exceed 5,000,000, of employees of prime contractors, subcontractors, and grantees providing services to Executive agencies. (4)Policymakers, Executive agencies, and observers have often focused on individual components of the blended workforce, such as employees, without considering all components or considering the entire blended workforce and how all 3 components can work most effectively together.
(5)Executive agencies inhibit their own workforce planning and risk making decisions that may reduce the overall efficiency and cost effectiveness of the blended workforce by focusing on only 1 component in isolation. (6)Establishing artificial limits on headcounts or full-time equivalent positions for Federal employees, administrators, and managerial employees of Executive agencies may discourage the employment of interns or entry-level employees to build a balanced employment pipeline and may inadvertently encourage managers to shift work to contractors and grantees for the purpose of complying with such numerical limits, even if those decisions are not justified by an approach to improve the efficiency or cost effectiveness of the Executive agency’s work.
(7)The Government Accountability Office has identified strategic human capital management as a high-risk area for the Federal Government, adding that critical skills gaps impede the government from cost-effectively serving the public and achieving results. (b)Sense of CongressIt is the sense of Congress that—
(1)Executive agencies should manage the entire Federal blended workforce, including employees, contractors, and grantees, using a comprehensive and holistic approach to advance their missions as effectively and cost efficiently as possible, within appropriated budgets and without using artificial numerical limits on headcounts or full-time-equivalent positions; and (2)Executive agencies should conduct a holistic review of their blended workforce and develop a comprehensive plan to ensure an efficient and cost-effective blended workforce. 
DAdvancement of public service: students, recent graduates, and critical skills
361.Federal Fellowship and Scholarship Center
(a)DefinitionsIn this section: (1)CenterThe term Center means the Federal Fellowship and Scholarship Center established under subsection (b).
(2)Civil serviceThe term civil service has the meaning given the term in section 2101 of title 5, United States Code. (3)Covered agencyThe term covered agency means an Executive agency or military department.
(4)Critical skillsThe term critical skills means any knowledge, skills, abilities, or education that a sponsoring agency determines is necessary to meet critical workforce requirements. (5)DirectorThe term Director means the Director of the Office of Personnel Management.
(6)Executive DirectorThe term Executive Director means the Executive Director of the Center appointed under subsection (c)(1). (7)FellowshipThe term fellowship means a short-term employment opportunity (other than a post-fellowship service requirement), of not more than 2 years in length, that is intended to provide the recipient with work experience with a covered agency that prepares the recipient for permanent employment with a covered agency.
(8)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). (9)InternThe term intern means a student enrolled in an institution of higher education who is providing voluntary services to a covered agency under section 3111(b) of title 5, United States Code.
(10)ScholarshipThe term scholarship means— (A)financial support paid by a covered agency towards the cost to an individual of attendance at an institution of higher education that is authorized to participate in a Federal student aid program under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) in a course of study leading to a credential in a critical skill or another program that requires the individual to demonstrate an interest in or agreement to pursue a career in public service; or
(B)financial support paid by a covered agency towards the cost to an individual of procuring private instruction in a critical skill. (11)Sponsoring agencyThe term sponsoring agency means any covered agency, or any administration, service, board, or bureau part thereof, that operates a fellowship or scholarship program.
(b)Establishment of Federal Fellowship and Scholarship CenterThe Director shall establish and maintain a Federal Fellowship and Scholarship Center to administer, manage, and promote all fellowship and scholarship programs in order to attract individuals to serve in the Federal Government in a civilian capacity and facilitate the entry of those individuals into the civil service. (c)Management of Center (1)Executive Director (A)AppointmentThe Director shall appoint an individual with appropriate expertise to serve as the Executive Director of the Center, which shall be a position in the Senior Executive Service.
(B)TermThe Executive Director shall be appointed for a term of 5 years. (2)Assistant to the President for Military, National, and Public ServiceThe Director of the Council on Military, National, and Public Service established under section 201 shall provide strategic guidance to, and facilitate interagency cooperation with, the Executive Director.
(3)RegulationsThe Executive Director shall issue any regulations necessary to implement and manage the Center. (d)Functions of the CenterThe Center shall—
(1)establish, maintain, and operate an online platform accessible to the public that contains information regarding every fellowship and scholarship opportunity available, including information on how individuals may apply for the opportunity; (2)approve, promote, and facilitate fellowship and scholarship programs at the request of a sponsoring agency to meet workforce requirements of the sponsoring agency, especially in critical skill areas;
(3)develop a standard application for fellowships and scholarships for use by applicants and sponsoring agencies, which may be supplemented by additional requirements of a sponsoring agency; and (4)ensure that an individual who successfully completes a fellowship or scholarship program is able to utilize the noncompetitive eligibility for employment in the competitive service provided under section 370(b).
(e)Virtual student Federal service
(1)In generalThe Executive Director shall establish and operate a Virtual Student Federal Service, an online platform through which Executive agencies may solicit for interns to work approximately 10 hours per week during the academic school year. (2)Intern responsibilitiesAn intern appointed by an Executive agency under paragraph (1)—
(A)shall communicate with and submit work to the Executive agency electronically; and (B)shall not be required to travel.
(3)Agency responsibilitiesAn Executive agency sponsoring an opportunity through the Virtual Student Federal Service shall provide the Center with relevant information about the intern services needed by the Executive agency. (f)Responsibilities and authorities of sponsoring agenciesThe head of a sponsoring agency—
(1)shall establish the terms of each fellowship or scholarship program, including eligibility requirements, compensation, and length of service requirements; (2)shall provide the Center with the necessary information on existing fellowship and scholarship programs to enable the Center to fulfill its responsibilities to promote and facilitate those programs through the online platform and application process described in paragraphs (1) and (3), respectively, of subsection (d);
(3)shall select recipients of fellowships and scholarships in a timely manner from among the applicants identified by the Center; (4)with respect to a scholarship awarded to an individual, may pay the scholarship—
(A)directly to the individual; or (B)to the institution of higher education in which the individual is enrolled, if applicable; and
(5)shall comply with requests from the Center for information about the status of the fellowship and scholarship programs of the sponsoring agency. (g)Reports to CongressNot later than 1 year after the date of enactment of this Act, the Executive Director shall submit to Congress a report on the establishment of the Center, including—
(1)the status of the online platform established under subsection (d)(1); (2)the participation of sponsoring agencies;
(3)the number of applicants; and (4)any additional information the Director requires.
(h)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. 362.Public Service Corps (a)DefinitionsIn this section:
(1)Terms defined in section 361The terms civil service, Center, covered agency, Director, and Executive Director have the meanings given those terms in section 361. (2)Other terms (A)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
(B)Public Service Corps host; PSC hostThe term Public Service Corps host or PSC host means an institution of higher education that has been selected by the Center to host Public Service Corps members. (C)Public Service Corps host program; PSC host programThe term Public Service Corps host program or PSC host program means a program operated by a PSC host under this section. 
(D)Public Service Corps member; PSC memberThe term Public Service Corps member or PSC member means a student at a Public Service Corps host who is awarded a Public Service Corps scholarship. (E)Public Service Corps scholarshipThe term Public Service Corps scholarship means a scholarship provided to an individual in exchange for a commitment from the individual to serve in the civil service upon—
(i)completion of requirements established by the sponsoring agency; and (ii)graduation from the PSC host.
(F)Sponsoring agencyThe term sponsoring agency means a covered agency that funds a Public Service Corps scholarship for an individual. (b)EstablishmentThe Director shall establish within the Center a Public Service Corps Program.
(c)Selection of Public Service Corps hosts
(1)SelectionThe Executive Director shall select a PSC host through a competitive process using criteria established by the Executive Director, which shall include a demonstrated commitment by the institution of higher education concerned to foster public service careers. (2)Standards; consistencyThe Executive Director shall—
(A)develop standards for PSC hosts; and (B)ensure consistency among PSC host programs.
(3)Application requirements for PSC hostsAn institution of higher education that desires to become a PSC host shall apply to the Center at such time and in such manner as required under the regulations issued under subsection (i). (4)PSC interaction with other training programsA PSC host that also supports a Senior Reserve Officers’ Training Corps program under section 2102 of title 10, United States Code, or a Defense Civilian Training Corps established under chapter 113 of title 10, United States Code, shall—
(A)establish joint leadership training opportunities; (B)offer joint courses; and
(C)permit PSC members, members of the Senior Reserve Officers’ Training Corps program, and members of the Defense Civilian Training Corps program to enroll in coursework from either of the other 2 programs, on a space-available basis. (5)Integration of State, local, and Tribal government service programsA PSC host shall consider the establishment of public service scholarship programs with State, local, and Tribal governments that are similar to the PSC host program, with the goal of integrating PSC members and State, local, and Tribal scholarship students in PSC programs on campus.
(d)Selection of Public Service Corps members
(1)ApplicationA student interested in a PSC scholarship shall submit an application to the sponsoring agency at such time and in such manner as the Executive Director may require. (2)SelectionA sponsoring agency shall select each student to whom the sponsoring agency will offer a PSC scholarship.
(3)EligibilityAn applicant may receive a PSC scholarship only if the applicant is enrolled in or admitted to a PSC host. (4)Scholarships (A)DurationA sponsoring agency may offer a scholarship with a duration of 2 years, 3 years, or 4 years to a PSC member.
(B)Socioeconomic diversityTo ensure socioeconomic diversity, a sponsoring agency shall reserve a portion of the scholarships offered by the agency for students who meet the eligibility requirements for a Federal Pell Grant under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a). (e)Requirements for Public Service Corps members (1)ContractA sponsoring agency shall enter into a contract with a PSC member in accordance with paragraph (2).
(2)RequirementsA contract entered into under paragraph (1) shall include— (A)a requirement that the PSC member be enrolled full-time as a student at a PSC host;
(B)any conditions imposed by the sponsoring agency on the scholarship, including— (i)whether the PSC member must complete a specific academic program, major, certificate, or coursework relevant to the needs of the sponsoring agency; and
(ii)the consequences if the PSC member does not comply with the terms and conditions of the scholarship; (C)any obligations imposed by the sponsoring agency on the PSC member to participate in structured academic and experiential leadership training, a community service project, or an internship with a Federal, State, local, or Tribal entity;
(D)a requirement that the PSC member serve in the civil service for a 4-year period upon— (i)completion of requirements established by the sponsoring agency; and
(ii)graduation from the PSC host; and (E)any other terms or conditions as determined by the sponsoring agency.
(f)Responsibilities and authorities of sponsoring agencies
(1)Selection of scholarship recipientsA sponsoring agency shall interview and select scholarship recipients in accordance with procedures established by the Executive Director. (2)Amount of scholarship (A)MinimumThe annual amount of a scholarship offered by a sponsoring agency may not be less than the maximum amount of a Federal Pell Grant under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) that a student eligible for a Federal Pell Grant may receive in the aggregate (without regard to whether the funds are provided through discretionary or mandatory appropriations), for the award year for which the PSC scholarship is offered.
(B)Relation to eligibility for other Federal student assistanceThe eligibility of an individual for Federal student assistance provided under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) shall not be affected by receipt of a PSC scholarship. (C)Other benefitsOther benefits that may be accrued, such as pay for internships or travel allowances, shall not count toward the minimum amount of the scholarship required under subparagraph (A).
(3)Coordination of internship opportunitiesA sponsoring agency shall coordinate internship opportunities for a PSC member during the term of the scholarship of the PSC member. (4)Security clearancesA sponsoring agency shall coordinate, sponsor, and manage the process for a PSC member to obtain any necessary security clearances.
(g)Public service employment
(1)Noncompetitive appointments for internshipsAn covered agency may noncompetitively appoint, for temporary employment, a PSC member for the purpose of completing an internship. (2)Other noncompetitive appointmentsA sponsoring agency may noncompetitively appoint to the competitive service, for other than temporary employment, a PSC member who has—
(A)satisfactorily completed the requirements of the PSC scholarship; and (B)graduated from the PSC host.
(3)Service commitment
(A)In generalIf a sponsoring agency makes an offer of employment to a PSC member sponsored by the sponsoring agency after the PSC member satisfactorily completes the requirements of a PSC scholarship and graduates from a PSC host, the PSC member shall accept the offer. (B)No offer by sponsoring agencyIf a sponsoring agency does not make an offer of employment to a PSC member described in subparagraph (A), the PSC member—
(i)shall be eligible for noncompetitive appointment to the competitive service by a covered agency during the 3-year period beginning on the date on which the PSC member graduated from the PSC host; and (ii)may fulfill the service commitment of the PSC member described in subsection (e)(2)(D) through employment with any covered agency.
(h)Failure To complete scholarship requirements
(1)Liability for restitution in case of noncompletion or declination of employmentA PSC member who does not complete the required course of instruction, fails to graduate in accordance with the terms of the Public Service Corps scholarship, or fails to complete the 4-year service commitment described in subsection (e)(2)(D) shall, subject to paragraph (2) of this subsection, repay the amount of the scholarship to the sponsoring agency. (2)Waiver of liabilityThe Executive Director may, in extraordinary circumstances, waive some or all of the liability for the 4-year service commitment under subsection (d)(4)(B) or the requirements of paragraph (1) of this subsection.
(i)RegulationsThe Director and the Executive Director shall jointly issue any regulations necessary to carry out this section. (j)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.
363.Public service academy grants
(a)DefinitionsIn this section: (1)Enrollment of needy studentsThe term enrollment of needy students has the meaning given the term in section 312(d) of the Higher Education Act of 1965 (20 U.S.C. 1058(d)).
(2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)). (3)Public serviceThe term public service means civilian employment in the Federal Government or a State, local, or Tribal government in the United States.
(4)Public service academyThe term public service academy means a leadership development program at an institution of higher education that is designed to prepare students for public service through curricular, extracurricular, experiential learning, and internship programs. (5)Public service academy costThe term public service academy cost means the cost of developing and administering a public service academy at an institution of higher education.
(6)SecretaryThe term Secretary means the Secretary of Education. (b)Program authorizedThe Secretary shall establish and administer a program to issue grants to not more than 50 institutions of higher education, on a competitive basis, to support the development of public service academies—
(1)to attract postsecondary students to careers in public service; (2)to promote public service as a career path for younger Americans;
(3)to prepare future generations with skills needed in all levels of public service; and (4)to support the Federal Government and State, local, and Tribal governments in their efforts to attract exceptional talent from the Nation’s recent graduates.
(c)Grant applicationAn institution of higher education seeking a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. Such application shall include— (1)a plan for the development of a public service academy, including an account of existing curricular, extracurricular, experiential learning, and internship programs at the institution of higher education that would be included in the public service academy, as well as new curricular, extracurricular, experiential learning, and internship programs that would be established with grant funds;
(2)an assessment of anticipated costs for the public service academy in each of the first 4 years of operation, including the potential sources of non-Federal funds to be used for the public service academy; and (3)information regarding the enrollment of needy students at the institution of higher education.
(d)Selection by competitive process
(1)In generalThe Secretary shall issue grants under this section pursuant to a competitive process and shall establish rules for evaluating applicants and awarding grants under this section. (2)Reservation of funds for certain institutionsOf the funds made available for grants under this section, the Secretary shall reserve not less than 50 percent for grants to institutions of higher education that have enrollments of needy students.
(3)Equitable geographic distribution of grantsTo the extent practicable, the Secretary shall ensure an equitable geographic distribution of grants awarded under this section. (e)Duration and amount of federal grants (1)DurationA grant under this section shall be awarded for a period of not more than 4 years.
(2)Certain costs excludedA grant under this section shall not include funds for the cost of any curricular, extracurricular, experiential learning, and internship programs maintained or sponsored by the institution of higher education at the time an application for a grant under this section is made. (3)Amount of grantThe amount of the grant may not exceed—
(A)75 percent of the public service academy cost in the first year; and (B)50 percent of the public service academy cost in each of the second, third, and fourth years.
(f)Permissible usesAn institution of higher education receiving a grant under this section may use funds from the grant— (1)to develop, expand, and modify curricula to prepare students for careers in public service, including experiential learning components of curricula;
(2)to create and administer classroom activities, thesis projects, individual or team projects, internships, degree or certificate programs, or community service activities related to promoting public service and preparing students for careers in public service; (3)to collaborate with government entities, nonprofit organizations, or consortia of such entities and organizations to provide students with public service-related work experiences and introduce students to potential careers upon their graduation;
(4)to provide scholarships for students who participate in the public service academy; and (5)to evaluate the effectiveness of the public service academy as it relates to leading participants into careers with local, State, or Federal Government agencies.
(g)Annual grantee reportA recipient of a grant under this section shall submit to the Secretary on an annual basis a comprehensive report on the public service academy supported by the grant and the use of the grant funds to support the academy. The Secretary shall provide guidance on what information shall be included in the report. (h)Congressional reportsThe Secretary shall—
(1)not later than 12 months after the date of the enactment of this Act and every 12 months thereafter, submit to Congress a report on the results or outcomes of all public service academies provided grants under this section and the potential need for additional funding for such academies; and (2)in the fourth annual report submitted under paragraph (1), include a recommendation to Congress about whether the grant program under this section should receive continued funding.
(i)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. 364.Public service cadet program at military service academies (a)Plan for public service cadet programThe Superintendent of each military service academy, in consultation with the Secretaries of the military departments and the Director of the Office of Personnel Management, shall develop a plan to create a program for the instruction of and preparation for public service of certain cadets at such service academy, in accordance with subsection (b).
(b)Elements of planThe plan described in subsection (a) shall— (1)provide for the appointment of cadets to a public service cadet program representing at least 5 percent of the total incoming class at each academy, with no corresponding decline in enrollment of military cadets or midshipmen;
(2)require that each graduate of the public service cadet program accept an appointment to the Federal civil service and commit to serve in the Federal civil service for a period of 5 years after such appointment; (3)provide a process for any graduate who does not serve in a position in the Federal civil service or who resigns from a position in the Federal civil service before the expiration of the 5-year service commitment to pay back the cost of the graduate’s education at the military service academy, consistent with requirements of military cadets or midshipmen, along with a process for the Superintendent to issue a waiver to all or part of such requirement;
(4)specify the training, curricular, and other requirements for public service cadets; (5)address the applicability of the Uniform Code of Military Justice or alternative disciplinary procedures to public service cadets; and
(6)provide a detailed plan for implementing the public service cadet program, including the amount of time needed to implement the plan. (c)Submittal to CongressNot later than one year after the date of the enactment of this Act, the Superintendent of each military service academy shall submit to the Committees on Armed Services of the Senate and the House of Representatives the plan developed by such Superintendent under this section.
365.Compensation for Federal interns
(a)Federal agency internsSection 3111 of title 5, United States Code, is amended— (1)in subsection (b)(1), by inserting before the semicolon the following: , but only insofar as the institution provides academic credit to the student for the voluntary service; and
(2)by adding at the end the following:  (f)An agency may provide reimbursement for transportation and subsistence expenses for any student who provides voluntary service under subsection (b), pursuant to regulations issued by the Office of Personnel Management..
(b)Legislative branch internsPart 3 of title IV of the Legislative Reorganization Act of 1970 (2 U.S.C. 4101) is amended by adding at the end the following:  432.Interns in the legislative branch (a)DefinitionsIn this section:
(1)InternThe term intern means, with respect to a legislative branch office, an individual who serves in the legislative branch office for not more than 120 days in a 12-month period and whose service is primarily for the educational experience of the individual. (2)Legislative branch officeThe term legislative branch office means each of the following: 
(A)An employing office, as defined in section 101 of the Congressional Accountability Act of 1995 (2 U.S.C. 1301). (B)The Government Accountability Office.
(C)The Government Publishing Office. (b)In generalThe head of each legislative branch office shall pay an intern who serves in the legislative branch office not less than the minimum wage rate established under section 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206), unless—
(1)the intern is a student who is participating in a program established by the institution at which the intern is enrolled; and  (2)the institution provides academic credit to the student for the voluntary service of the intern.
(3)Benefit exclusionInterns compensated under this subsection shall be excluded from the operation of the following provisions of title 5, United States Code: (A)Chapter 84 (relating to the Federal Employees Retirement System).
(B)Chapter 87 (relating to life insurance). (C)Chapter 89 (relating to health insurance).
(c)Senate allowanceThere is established for the Senate an allowance which shall be available for the compensation of interns who serve in the offices of Senators during a calendar year.. (c)Federal judiciary interns (1)CompensationThe Director of the Administrative Office of the United States Courts shall issue regulations to provide for the compensation of all interns serving in the judicial branch.
(2)Intern definedIn this subsection, the term intern means an individual— (A)who serves in a court of the United States or the Administrative Office of the United States Courts for not more than 120 days during a 12-month period; and
(B)whose service is primarily for the educational experience of the individual. (d)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section and the amendments made by this section.
366.Establishment of Pathways Program
(a)DefinitionsIn this section: (1)AgencyThe term agency means—
(A)an Executive agency, as defined in section 105 of title 5, United States Code; and (B)the Government Publishing Office.
(2)Civil serviceThe term civil service has the meaning given the term in section 2101 of title 5, United States Code.  (3)Competitive serviceThe term competitive service has the meaning given the term in section 2102 of title 5, United States Code.
(4)DirectorThe term Director means the Director of the Office. (5)Excepted serviceThe term excepted service has the meaning given the term in section 2103 of title 5, United States Code.
(6)OfficeThe term Office means the Office of Personnel Management. (b)Establishment (1)In generalThe Director shall establish the Pathways Program.
(2)PurposeThe purpose of the Pathways Program is to promote employment opportunities in the Federal workforce for students and recent graduates by excepting participants in the Program from competitive service hiring requirements for certain positions in the civil service. (3)Sub-programsThe Pathways Program shall consist of an Internship Program and a Recent Graduates Program.
(c)RegulationsThe Director shall issue regulations for the Pathways Program, which shall include— (1)a description of the positions that agencies may fill through the Pathways Program because conditions of good administration necessitate excepting those positions from the competitive hiring rules;
(2)rules governing whether, to what extent, and in what manner agencies must provide public notice of job opportunities in the Pathways Program; (3)a description of opportunities for career development, training, and mentorship for participants in the Pathways Program;
(4)requirements that managers assess the performance of participants in the Pathways Program to identify the individuals who should be considered for conversion to career civil service positions; (5)a description of oversight by the Office of the use of the Pathways Program by agencies to ensure that—
(A)the Pathways Program serves as a supplement to, and not a substitute for, the competitive hiring process; and (B)agencies are using the Pathways Program in order to develop talent for careers in the civil service;
(6)a description of plans by the Office to evaluate— (A)the effectiveness of agencies in recruiting and retaining talent using the Pathways Program; and
(B)the satisfaction of the students and graduates participating in the Pathways Program; and (7)standard naming conventions across agencies, so that students and recent graduates can clearly understand and compare the available career pathway opportunities in the Federal Government.
(d)Internship Program
(1)In generalThe Internship Program shall provide a student in high school, a community college, a 4-year institution of higher education, a trade school, a career or technical education program, or another qualifying educational institution or program, as determined by the Director, with paid opportunities to work in agencies and explore Federal careers while still in school. (2)Principles and policiesThe following principles and policies shall govern the Internship Program:
(A)A participant in the Internship Program shall be a student enrolled, or accepted for enrollment, in a qualifying educational institutions or program, as determined by the Director. (B)Subject to such exceptions as may be provided by regulation, an agency shall provide an intern with meaningful developmental work and set clear expectations regarding the work experience of the intern.
(C)A student employed by a third-party internship provider but placed in an agency may, to the extent permitted by regulation, be treated as a participant in the Internship Program. (D)An agency shall participate in the Internship Program for the primary purpose of developing and evaluating entry-level talent for future permanent employment with the Federal Government.
(e)Recent Graduates Program
(1)In generalThe Recent Graduates Program shall provide an individual who has recently graduated from a qualifying educational institution or program with developmental experiences in the Federal Government intended to promote a possible career in the civil service. (2)Principles and policiesThe following principles and policies shall govern the Recent Graduates Program:
(A)
(i)Except as provided in clause (ii), a participant in the Recent Graduates Program shall have obtained a qualifying degree, or completed a qualifying career or technical education program, as determined by the Director, during the 3-year period preceding application to the Recent Graduates Program. (ii)In the case of a veteran who, due to the military service obligation of the veteran, would be precluded from participating in the Recent Graduates Program because the veteran is unable to apply during the 3-year period required under clause (i), that clause shall be applied by substituting 6-year period for 3-year period.
(B)Responsibilities assigned to a recent graduate shall be consistent with— (i)the qualifications, educational background, and career interests of the graduate;
(ii)the purpose of the Recent Graduates Program; and (iii)the needs of agencies.
(f)Appointment and conversionThe following requirements shall apply to an appointment in the Pathways Program: (1)An appointment to the Pathways Program shall be under the excepted service.
(2)An appointment to the Recent Graduates Program may not exceed 2 years, unless extended by the employing agency for a period of not more than 120 days. (3)An appointment to the Pathways Program shall not confer any right to further Federal employment in the competitive service or the excepted service upon the expiration of the appointment, except that an agency—
(A)may convert a participant noncompetitively to a term, career, or career-conditional appointment after the participant satisfies requirements to be established by the Director; and (B)may noncompetitively convert a participant who was initially converted to a term appointment under this section to a career or career-conditional appointment before the term appointment expires.
(g)Definition of Federal internship programSection 3111a(c)(1) of title 5, United States Code, is amended— (1)by redesignating subparagraphs (B), (C), and (D) as subparagraphs (C), (D), and (E), respectively; and
(2)by inserting after subparagraph (A) the following:  (B)the Internship Program established under section 366(d) of the Inspire to Serve Act of 2021;.
367.Enhanced hiring for recent college graduates and post-secondary students
(a)Recent graduate hiring authoritySection 3115(e) of title 5, United States Code, is amended— (1)in paragraph (1), by striking all that follows exceed and inserting the following:
the greater of— (A)the number equal to 15 percent of the number of individuals that the agency head appointed during the previous fiscal year to permanent employment; or
(B)the number equal to 1 percent of the average number of permanent employees in the agency during the previous fiscal year.; and (2)by striking paragraph (2) and inserting the following:

(2)Temporary cap increase
(A)In generalUnder a regulation prescribed under subsection (f), the Director shall increase the limit on the number of individuals that may be appointed by the head of an agency under paragraph (1) of this subsection during a fiscal year as necessary to meet the target under section 368 of the Inspire to Serve Act of 2021 (relating to aggregate number of hires of recent college graduates and post-secondary students). (B)DurationThe increased limit under subparagraph (A) shall terminate not later than September 30, 2031..
(b)Post-Secondary student hiring authoritySection 3116 of title 5, United States Code, is amended— (1)in subsection (d)—
(A)in paragraph (1), by striking all that follows exceed and inserting the following: the greater of—
(A)the number equal to 15 percent of the number of individuals that the agency head appointed during the previous fiscal year to permanent employment; or (B)the number equal to 1 percent of the average number of permanent employees in the agency during the previous fiscal year.; and
(B)by striking paragraph (2) and inserting the following:  (2)Temporary cap increase (A)In generalUnder a regulation prescribed under subsection (g), the Director shall increase the limit on the number of individuals that may be appointed by a head of an agency under paragraph (1) of this subsection during a fiscal year as necessary to meet the target under section 368 of the Inspire to Serve Act of 2021 (relating to aggregate number of hires of recent college graduates and post-secondary students).
(B)DurationThe increased limit under subparagraph (A) shall terminate not later than September 30, 2031.; and (2)in subsection (e)(2), by striking 640 and inserting 400.
368.Aggregate number of hires of recent college graduates and post-secondary students
(a)TargetsThe Director of the Office of Personnel Management shall ensure that the aggregate number of applicants hired into term or permanent, competitive service positions in Federal agencies under section 366 of this Act (relating to the Pathways Program), section 1106 of the National Defense Authorization Act for Fiscal Year 2017 (10 U.S.C. note prec. 1580; Public Law 114–238), and sections 3115 and 3116 of title 5, United States Code (as amended by section 367 of this Act)— (1)by September 30, 2026, is not less than 30,000; and
(2)by September 30, 2031, is not less than 50,000. (b)Pro rata share determinationThe Director shall determine the pro rata share, for each fiscal year, of the obligation of each Federal agency to meet the targets under subsection (a), based on the number of competitive service positions at the agency as compared with the total number of competitive service positions across all agencies.
(c)Shortfall determinationEach fiscal year, the Director shall determine the progress of each Federal agency in achieving the targets under subsection (a) by subtracting the number of applicants hired into term or permanent, competitive service positions at the agency during the preceding fiscal year under the provisions of law set forth in subsection (a) from the pro rata share of the agency determined under subsection (b). 369.Demonstration project to hire recent college graduates and post-secondary students with critical skills (a)DefinitionsIn this section:
(1)DirectorThe term Director means the Director of the Office of Personnel Management. (2)Internship programThe term internship program has the meaning given the term in section 3111a(c)(1) of title 5, United States Code, as amended by section 366(g) of this Act.
(b)Demonstration project
(1)PurposeThe Director shall, pursuant to section 4703 of title 5, United States Code, carry out a demonstration project described in paragraph (2) of this subsection for the purpose of— (A)assessing the sufficiency of hiring authorities to meet the hiring needs of Executive agencies in positions that require critical skills; and
(B)determining whether changes are needed in methods of establishing qualification requirements for, recruitment for, and appointment to, positions described in subparagraph (A). (2)Project describedUnder the demonstration project under paragraph (1), an Executive agency shall appoint—
(A)students to internship programs for the purpose of acquiring critical skills that address the needs of the Executive agency; or (B)recent graduates to full-time positions in the Executive agency that require critical skills described in subparagraph (A).
(c)Report to CongressNot later than 60 days after the date on which the demonstration project under this section terminates, the Director shall submit to Congress a report on the project, including the assessment and determination of the Director under subsection (b)(1). (d)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out the demonstration project under this section. 
370.Noncompetitive eligibility for Federal developmental positions
(a)DefinitionsIn this section: (1)Competitive serviceThe term competitive service has the meaning given the term in section 2102 of title 5, United States Code.
(2)FellowshipThe term fellowship means a short-term employment opportunity (other than a post-fellowship service requirement), of not more than 2 years in length, that is intended to provide the recipient with work experience with an Executive agency or a military department that prepares the recipient for permanent employment with an Executive agency or a military department. (3)InternshipThe term internship has the meaning given the term internship program in section 3111a of title 5, United States Code.
(4)ScholarshipThe term scholarship means— (A)financial support paid by an Executive agency or a military department towards an individual’s cost of attendance at an institution of higher education that is authorized to participate in a Federal student aid program under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) in a course of study leading to a credential in a critical skill or another program that requires the student to demonstrate an interest in or agreement to pursue a career in public service; or
(B)financial support paid by an Executive agency towards an individual’s cost of procuring private instruction in a critical skill. (5)Third-party internship or fellowshipThe term third-party internship or fellowship means an internship or a fellowship in the Federal Government that is facilitated and organized through a nongovernmental, third-party organization that has a formal arrangement with 1 or more Executive agencies, or with the legislative branch, to provide such internships or fellowships.
(b)Appointment in competitive serviceThe head of any Executive agency or military department may appoint in the competitive service any individual who has been certified by the Office of Personnel Management, within the 12-month period preceding the appointment, as having successfully completed any internship, scholarship, or fellowship program, or a third-party internship or fellowship. (c)DocumentationThe Director of the Office of Personnel Management, through the Executive Director of the Federal Fellowship and Scholarship Center established under section 361, shall issue such documentation as is necessary to certify individuals under subsection (b) as eligible for noncompetitive appointments in the competitive service.
371.Facilitation of Federal employee reskilling
(a)DefinitionsIn this section: (1)Competitive service; excepted serviceThe terms competitive service and excepted service have the meanings given the terms in sections 2102 and 2103, respectively, of title 5, United States Code.
(2)Federal reskilling programThe term Federal reskilling program means a program approved by the Director of the Office of Personnel Management to provide an employee serving in a position in the competitive service or the excepted service with technical skill or expertise that will enable such employee to continue work in the Federal Government in a different position in the competitive or excepted service that requires such skill or expertise. (b)Reentry at same or higher class and gradeAny employee who successfully completes a Federal reskilling program and transfers to a position in the Federal Government in the competitive or excepted service that requires technical skill or expertise provided to the employee in such Federal reskilling program shall, notwithstanding the classification requirements set out in chapter 51 of title 5, United States Code, serve in the new position at a class and grade at or higher than the class and grade of the position from which the employee transferred.
(c)Guidance and regulationsNot later than 120 days after the date of the enactment of this Act, the Director of the Office of Personnel Management shall issue— (1)guidance on the approval process for Federal reskilling programs; and 
(2)regulations ensuring the rights of participants described in subsection (b). 372.Civilian Cybersecurity Reserve pilot project (a)DefinitionsIn this section:
(1)Appropriate agency headThe term appropriate agency head means— (A)in the case of the Department of Homeland Security, the Secretary of Homeland Security; and
(B)in the case of the National Security Agency, the director of the National Security Agency. (2)Competitive serviceThe term competitive service has the meaning given that term in section 2102 of title 5, United States Code.
(3)Covered agencyThe term covered agency means the Department of Homeland Security or the National Security Agency.  (4)Uniformed servicesThe term uniformed services has the meaning given that term in section 2101 of title 5, United States Code.
(b)PurposeThe purpose of this section is to establish a Civilian Cybersecurity Reserve as a pilot project to provide to the Federal Government trained and qualified civilian personnel who have previously served with the Federal Government or in the uniformed services and possess cybersecurity expertise, in order to address cybersecurity needs of the United States to protect the national security of the United States. (c)Pilot project (1)In generalEach appropriate agency head may carry out a pilot project to establish a Civilian Cybersecurity Reserve at the covered agency. 
(2)Noncompetitive appointmentUnder a pilot project authorized under paragraph (1), the appropriate agency head may noncompetitively appoint members of the Civilian Cybersecurity Reserve to temporary positions in the competitive service. (d)Eligibility; application and selection (1)In generalUnder a pilot project authorized under subsection (c), the appropriate agency head shall establish criteria for—
(A)individuals to be eligible for the Civilian Cybersecurity Reserve in the covered agency; and  (B)the application and selection processes for the Reserve. 
(2)Requirements for individualsThe criteria established under paragraph (1)(A) with respect to an individual shall include— (A)previous employment by the Federal Government or within the uniformed services; and
(B)cybersecurity expertise. (3)Agreement requiredAn individual may become a member of the Civilian Cybersecurity Reserve only if the individual enters into an agreement with the appropriate agency head to become such a member. The agreement shall set forth the rights and obligations of the individual and the covered agency. 
(4)Exception for continuing military service commitmentsA member of the Selected Reserve under section 10143 of title 10, United States Code, may not be a member of the Civilian Cybersecurity Reserve. (e)Components of the civilian cybersecurity reserveThe appropriate agency head may consider, in carrying out a pilot project authorized under subsection (c), developing different components of the Civilian Cybersecurity Reserve in the covered agency, one with an obligation to respond when called into activation at the direction of the appropriate agency head and one that is not compelled to so respond, with appropriate corresponding differing benefits for each such component.
(f)Security clearancesThe appropriate agency head shall ensure that all members of the Civilian Cybersecurity Reserve in the covered agency have an active security clearance in accordance with Executive Order 12968 (50 U.S.C. 3161 note; relating to access to classified information) and Executive Order 13467 (50 U.S.C. 3161 note; relating to reforming processes related to suitability for Government employment, fitness for contractor employees, and eligibility for access to classified national security information). (g)Project guidance (1)In generalNot later than 180 days after the date of the enactment of this Act, each appropriate agency head may issue guidance establishing and implementing a pilot project authorized under subsection (c) at the covered agency. 
(2)PenaltiesIn developing guidance under paragraph (1), an appropriate agency head may provide for penalties for individuals who do not respond to activation when called, such as loss of security clearance, recoupment of pay or benefits earned as a member of the Civilian Cybersecurity Reserve, or recoupment of civilian service creditable under section 8411 of title 5, United States Code. (h)EvaluationNot later than 5 years after the pilot project authorized under subsection (c) is established in each covered agency, the Comptroller General of the United States shall—
(1)conduct a study evaluating the pilot project at that agency; and  (2)submit to Congress—
(A)a report on the results of the study; and  (B)a recommendation with respect to whether the pilot project should be modified, extended in duration, or established as a permanent program.
(i)Authorization of appropriationsThere are authorized to be appropriated to each appropriate agency head such sums as may be necessary to carry out this section.  373.Expansion of cyber talent management system (a)Expansion of cyber talent management systemSubject to subsection (b), the head of any Executive agency, as defined in section 105 of title 5, United States Code, may exercise the authorities under section 2208 of the Homeland Security Act of 2002 (6 U.S.C. 658) to the same extent as the Secretary of Homeland Security may exercise such authorities.
(b)Coordination by Secretary of Homeland SecurityThe Secretary of Homeland Security shall coordinate with the heads of Executive agencies to facilitate the exercise of authorities under subsection (a). 374.Personnel policy demonstration project for Federal agencies with employees in science, technology, engineering, and mathematics fields (a)EstablishmentThe Director of the Office of Personnel Management, in consultation with the heads of the agencies specified in subsection (b), shall develop and implement a personnel policy demonstration project to assess innovative approaches to new personnel policies for employees, that may include implementing—
(1)more flexible job classifications; (2)competency-based hiring;
(3)market-based pay; (4)promotion based on experience, skill, and performance; and
(5)streamlined personnel transfers between agencies. (b)AgenciesThe agencies referred to in subsection (a) are—
(1)the National Aeronautics and Space Administration; (2)the Department of Energy;
(3)the National Science Foundation; (4)the Department of Commerce;
(5)the Department of the Interior; (6)the Environmental Protection Agency; and
(7)not more than 2 additional agencies, which the Director of the Office of Personnel Management may designate, that have significant numbers of employees in positions that require skills in science, technology, engineering, or mathematics. (c)ParticipationThe head of each agency referred to in subsection (b) may determine whether the agency will participate in the personnel demonstration project under this section, and, if the agency head determines that the agency will so participate, whether the project will apply to current employees of that agency, current employees of 1 or more components of that agency, newly hired employees of that agency, or newly hired employees of 1 or more components of that agency.
(d)Duration and size of project
(1)In generalExcept as provided in paragraph (2), the demonstration project under this section shall be carried out for a 10-year period beginning on the date of enactment of this Act. (2)ExtensionThe Director of the Office of Personnel Management may extend the demonstration project under this section for an additional 10-year period.
(3)Total number of employeesThe total number of Federal employees included in the demonstration project in any 1-year period may not exceed 10 percent of the total number of Federal civilian employees in all Executive agencies (as defined in section 105 of title 5, United States Code) in the preceding 1-year period. (e)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.
375.Development of proposal for simplified personnel system for Veterans Health Administration
(a)In generalThe Secretary of Veterans Affairs shall develop a legislative proposal to establish, under title 38, United States Code, a single personnel system that— (1)applies to all positions in the Veterans Health Administration;
(2)applies best practices from the private sector to human capital management; and (3)supports pay and benefits that are competitive with pay and benefits for health care delivery systems in the private sector.
(b)Matters To considerIn developing the proposal under subsection (a), the Secretary shall— (1)draw from, in addition to other resources, the applicable research and conclusions of the Commission on Care established under section 202 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note), including recommendation number 15 of the Commission as set forth in the final report of the Commission submitted under subsection (b)(3)(B) of such section, dated June 30, 2016, and titled, Final Report of the Commission on Care; and
(2)consult with the heads of other Federal agencies that operate health care delivery systems, employees of the Veterans Health Administration, and labor unions that represent employees of the Veterans Health Administration. (c)Availability of proposalThe Secretary shall make the proposal developed under subsection (a) available for use by other Federal agencies that operate health care delivery systems.
(d)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report containing the proposal developed under subsection (a). 376.Portability of health care licensure for Federal employees (a)Portability of licensure for Federal health care professionalsNotwithstanding any other provision of law regarding the licensure of health care providers, a health care professional described in subsection (b) may practice, at any location in any State, the District of Columbia, the Commonwealth of Puerto Rico, or any other territory or possession of the United States, the health profession or professions for which the health care professional has a license described in subsection (b)(2), regardless of where such health care professional or the patient involved is located, if the practice is within the scope of the authorized Federal duties of such health care professional.
(b)Individuals describedA health care professional described in this subsection is a Federal employee— (1)who is credentialed and privileged at a Federal health care institution;
(2)who has a current license to practice medicine, osteopathic medicine, dentistry, psychology, nursing, therapy, or another health profession; and (3)who is performing authorized duties for the Federal Government to practice the health profession described in paragraph (2) for which such license was issued.
(c)Definition of licenseAs used in this section, the term license means a grant of permission by an official agency of a State, the District of Columbia, the Commonwealth of Puerto Rico, or any other territory or possession of the United States to provide health care independently as a health care professional and includes, in the case of such care furnished in a foreign country by any person who is not a national of the United States, a grant of permission by an official agency of that foreign country for that person to provide health care independently as a health care professional.  IVStrengthening of national mobilization 401.Modernization of the Selective Service System (a)ReferenceExcept as expressly provided otherwise, any reference in this section to a section or other provision shall be deemed to be a reference to that section or other provision of the Military Selective Service Act (50 U.S.C. 3801 et seq.).
(b)Purpose of selective serviceSection 1(b) (50 U.S.C. 3801(b)) is amended— (1)by striking armed strength and inserting military strength;
(2)by striking insure and inserting ensure; and (3)by inserting before the period at the end the following: by ensuring adequate personnel with the requisite capabilities to meet the mobilization needs of the Department of Defense during a national emergency and not solely to provide combat replacements.
(c)Solemnity of military serviceSection 3 (50 U.S.C. 3802) is amended by adding at the end the following:  (c)Regulations prescribed pursuant to subsection (a) shall include methods to convey to every person required to register the solemn obligation for military service in the event of a military draft..
(d)Expanded registration to all Americans
(1)Section 3(a) (50 U.S.C. 3802(a)) is amended— (A)by striking male citizen and inserting citizen;
(B)by striking male person and inserting person;  (C)by striking present himself and inserting appear; and
(D)by striking so long as he and inserting so long as such alien. (2)Section 4(e) (50 U.S.C. 3803(e)) is amended by striking enlisted men and inserting enlisted persons.
(3)Section 5 (50 U.S.C. 3805) is amended— (A)in subsection (a)(1)—
(i)by striking race or color and inserting race, color, sex, or gender; and (ii)by striking call for men and inserting call for persons; and
(B)in subsection (b), by striking men each place it appears and inserting persons. (4)Section 6 (50 U.S.C. 3806) is amended—
(A)in subsection (a)(1)— (i)by striking enlisted men and inserting enlisted persons; and 
(ii)by striking accrue to him and inserting accrue to such alien; and (B)in subsection (h)—
(i)by striking (other than wives alone, except in cases of extreme hardship); and (ii)by striking wives and children and inserting spouses and children.
(5)Section 10(b)(3) (50 U.S.C. 3809(b)(3)) is amended— (A)by striking the President is requested and all that follows through within its jurisdiction and inserting the President is requested to appoint the membership of each local board so that each board has both male and female members and, to the maximum extent practicable, it is proportionately representative of the race, national origin, and sex of those registrants within its jurisdiction; and
(B)by striking race or national origin and inserting race, sex, or national origin. (6)Section 16(a) (50 U.S.C. 3814(a)) is amended by striking men and inserting persons.
(e)Maintaining the health of the Selective Service SystemSection 10(a) (50 U.S.C. 3809(a)) is amended by adding at the end the following new paragraph:  (5)The Selective Service System shall conduct exercises periodically of all mobilization plans, systems, and processes to evaluate and test the effectiveness of such plans, systems, and processes. Once every 4 years, the exercise shall include the full range of internal and interagency procedures to ensure functionality and interoperability and may take place as part of the Department of Defense mobilization exercise under section 10208 of title 10, United States Code. The Selective Service System shall conduct a public awareness campaign in conjunction with each exercise to communicate the purpose of the exercise to the public..
(f)Due process for failure To register
(1)Section 12 (50 U.S.C. 3811) is amended— (A)in subsection (f)—
(i)in paragraph (2), by inserting before the period at the end or proof of registration in accordance with subsection (g); (ii)in paragraph (3)—
(I)in the first sentence, by striking compliance and inserting compliance or proof of registration; and (II)in the second sentence, by inserting before the period at the end or proof of registration; and
(iii)in paragraph (4), in the second sentence— (I)by striking thereunder and inserting thereunder, or failure to provide proof of registration in accordance with subsection (g),; and
(II)by inserting before the period at the end or has registered in accordance with subsection (g); and (B)in subsection (g)—
(i)in paragraph (1), by striking ; and and inserting and the person shows by a preponderance of the evidence that the failure of the person to register was not a knowing and willful failure to register; or; and (ii)by amending paragraph (2) to read as follows:

(2)the person was provided notice of the person’s failure to register and the person registered within 30 days with the Selective Service System, regardless of the person’s age at the time of registration.. (g)Technical and conforming amendmentsThe Military Selective Service Act is amended—
(1)in section 4 (50 U.S.C. 3803)— (A)in subsection (a) in the third undesignated paragraph—
(i)by striking his acceptability in all respects, including his and inserting such person’s acceptability in all respects, including such person's; and (ii)by striking he may prescribe and inserting the President may prescribe;
(B)in subsection (c)— (i)in paragraph (2), by striking any enlisted member and inserting any person who is an enlisted member; and
(ii)in paragraphs (3), (4), and (5), by striking in which he resides and inserting in which such person resides; (C)in subsection (g), by striking coordinate with him and inserting coordinate with the Director; and
(D)in subsection (k)(1), by striking finding by him and inserting finding by the President; (2)in section 5(d) (50 U.S.C. 3805(d)), by striking he may prescribe and inserting the President may prescribe;
(3)in section 6 (50 U.S.C. 3806)— (A)in subsection (c)(2)(D), by striking he may prescribe and inserting the President may prescribe;
(B)in subsection (d)(3), by striking he may deem appropriate and inserting the President considers appropriate; and (C)in subsection (h), by striking he may prescribe each place it appears and inserting the President may prescribe;
(4)in section 10 (50 U.S.C. 3809)— (A)in subsection (b)—
(i)in paragraph (3)— (I)by striking He shall create and inserting The President shall create; and
(II)by striking upon his own motion and inserting upon the President’s own motion; (ii)in paragraph (4), by striking his status and inserting such individual’s status; and
(iii)in paragraphs (4), (6), (8), and (9), by striking he may deem each place it appears and inserting the President considers; and (B)in subsection (c), by striking vested in him and inserting vested in the President;
(5)in section 13(b) (50 U.S.C. 3812(b)), by striking regulation if he and inserting regulation if the President; (6)in section 15 (50 U.S.C. 3813)—
(A)in subsection (b), by striking his each place it appears and inserting the registrant’s; and (B)in subsection (d), by striking he may deem and inserting the President considers;
(7)in section (16)(g) (50 U.S.C. 3814(g))— (A)in paragraph (1), by striking who as his regular and customary vocation and inserting who, as such person’s regular and customary vocation,; and
(B)in paragraph (2)— (i)by striking one who as his customary vocation and inserting a person who, as such person’s customary vocation,; and
(ii)by striking he is a member and inserting such person is a member; (8)in section (18)(a) (50 U.S.C. 3816(a)), by striking he is authorized and inserting the President is authorized;
(9)in section 21 (50 U.S.C. 3819)— (A)by striking he is sooner and inserting sooner;
(B)by striking he each subsequent place it appears and inserting such member; and (C)by striking his consent and inserting such member’s consent;
(10)in section 22(b) (50 U.S.C. 38290(b)), in paragraphs (1) and (2), by striking his each place it appears and inserting the registrant’s; and (11)except as otherwise provided in this section—
(A)by striking he each place it appears and inserting such person; (B)by striking his each place it appears and inserting such person’s;
(C)by striking him each place it appears and inserting such person; and (D)by striking present himself each place it appears in section 12 (50 U.S.C. 3811) and inserting appear.
(h)Conforming amendments to other laws
(1)Section 3328 of title 5, United States Code, is amended by striking subsection (a) and inserting the following:  (a)An individual who was required to register under section 3 of the Military Selective Service Act (50 U.S.C. 3803) but failed to meet the registration requirements of section 3 of that Act shall be ineligible for appointment to a position in an Executive agency, unless—
(1)the requirement for the person to so register has terminated or become inapplicable to the person and the person shows by a preponderance of the evidence that the failure of the person to register was not a knowing and willful failure to register; or (2)the person was provided notice of the person’s failure to register and the person registered within 30 days with the Selective Service System, regardless of the person’s age at the time of registration..
(2)Section 484(n) of the Higher Education Act of 1965 (20 U.S.C. 1091(n)) is amended by striking (50 U.S.C. App. 462(f)) and inserting (50 U.S.C. 3811(f)). (i)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act, except that the amendments made by subsections (d) and (h)(1) shall take effect 1 year after such date of enactment.
402.Report on exemptions and deferments for a possible military draftNot later than 120 days after the date of the enactment of this Act, the Director of the Selective Service System, in coordination with the Secretary of Defense and the Secretary of Homeland Security, shall submit to Congress a report providing a review of exemptions and deferments from registration, training, and service under the Military Selective Service Act (50 U.S.C. 3801 et seq.) and of proposed revisions to those exemptions and deferments, taking into account amendments to the Military Selective Service Act under section 401(d) of this Act to require registration of all United States citizens and persons residing in the United States. 403.Responsibilities for national mobilization; personnel requirements (a)Lead official for national mobilizationThe President shall designate an employee of the National Security Council to serve as lead national mobilization official, whose duties and responsibilities shall include coordinating the planning and execution of any national effort to mobilize government and industry to respond to a national emergency.
(b)Executive agent for national mobilizationThe Secretary of Defense shall designate a senior official within the Office of the Secretary of Defense as the Executive Agent for National Mobilization. The Executive Agent for National Mobilization shall be responsible for— (1)developing, managing, and coordinating policy and plans that address the full spectrum of military mobilization readiness, including full mobilization of personnel from volunteers to draftees in the event of a draft activation;
(2)providing Congress and the Selective Service System with updated requirements and timelines for obtaining draft inductees in the event of a national emergency requiring mass mobilization and activation of the draft; and (3)providing Congress with a plan, developed in coordination with the Selective Service System, to induct large numbers of volunteers who may respond to a national call for volunteers during an emergency.
(c)Report requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a plan for obtaining draft inductees as part of a mobilization timeline for the Selective Service System. The plan shall include a description of resources, locations, and capabilities of the Armed Forces required to train, equip, and integrate drafted personnel into the total force, addressing scenarios that would include 300,000, 600,000, and 1,000,000 new volunteer and drafted personnel. The plan may be provided in classified form. 404.Enhancements to national mobilization exercisesSection 10208 of title 10, United States Code, is amended by adding at the end the following new subsection:

(c)
(1)The Secretary shall, beginning in the first fiscal year that begins after the date of the enactment of this subsection, and every 5 years thereafter, as part of the major mobilization exercise under subsection (a), include the processes of the Selective Service System in preparation for a draft, and submit to Congress a report on the results of this exercise. The report may be submitted in classified form. (2)The exercise under this subsection—
(A)shall include a review of national mobilization strategic and operational concepts; (B)shall include a simulation of a mobilization of all armed forces and reserve units, with plans and processes for incorporating Selective Service System inductees; and
(C)shall involve the Selective Service System, the Department of Homeland Security, the Department of Commerce, the Department of Labor, and other relevant interagency stakeholders.. 405.Critical skills for the Department of Defense (a)FindingsCongress makes the following findings:
(1)The Department of Defense needs a workforce of skilled individuals to meet the national security challenges facing the United States. (2)As the Department develops tools to bring individuals with critical skills into civilian and military service, it must identify the type and number of critically skilled personnel that are needed.
(b)Critical skills and skilled individuals
(1)In generalThe Secretary of Defense, acting through the Under Secretary of Defense for Personnel and Readiness, shall develop and maintain a list of the critical skills and numbers of skilled individuals needed for the Department of Defense, the Armed Forces, and the National Guard.  (2)Critical skillsFor purposes of this section, critical skills are those skills for which the Department has a critical need, such as medical, dental, and nursing skills, language skills, cyber skills, and science, technology, engineering, and mathematics skills.
(c)Responsibility
(1)In generalThe Under Secretary of Defense for Personnel and Readiness shall ensure that the list developed under subsection (b) is updated annually in accordance with paragraph (2).  (2)CoordinationThe Under Secretary shall develop, maintain, and update the list of critical skills in close consultation with each military department, through its Assistant Secretaries for Manpower and Reserve Affairs, with the Chief of the National Guard Bureau, with the Director of the Selective Service System, and with the Council on Military, National, and Public Service established under section 201.
(3)ImplementationThe Under Secretary shall implement the list of critical skills under this section not later than January 1, 2022. 406.Individual Ready Reserve for Critical Skills (a)Individual Ready Reserve (1)In generalChapter 1005 of title 10, United States Code, is amended by inserting after section 10144 the following new section:

10144a.Ready Reserve: Individual Ready Reserve for Critical Skills
(a)In generalFor the purpose of recruiting personnel with the requisite critical skills, the Secretary of each military department, under the direction of the President, may establish and maintain an Individual Ready Reserve for Critical Skills within the Ready Reserve of each of the reserve components under the jurisdiction of such Secretary. (b)Membership requirementsThe Secretary of Defense shall outline the requirements for membership in the Individual Ready Reserve for Critical Skills, including providing guidance on—
(1)a means for each armed force to establish qualifying critical skills for inclusion in its Individual Ready Reserve for Critical Skills; (2)the standards and process for selection of individuals who are not otherwise in a reserve status to qualify for Individual Ready Reserve for Critical Skills of an armed force;
(3)requirements for screening and re-evaluation of members in the Individual Ready Reserve for Critical Skills; (4)the training and obligations required for members in the Individual Ready Reserve for Critical Skills; and
(5)the use of allowances and nonmonetary incentives to retain members in the Individual Ready Reserve for Critical Skills. (c)Mobilization (1)Active dutyA member of the Individual Ready Reserve for Critical Skills may be ordered to active duty without the consent of the member in accordance with section 12304, or in accordance with any other provision of law authorizing activation of Individual Ready Reserve members.
(2)Eligibility for benefitsA member of the Individual Ready Reserve for Critical Skills who is mobilized under paragraph (1) shall be eligible for benefits available to members of the Selected Reserve.. (2)Clerical amendmentThe table of sections at the beginning of chapter 1005 of such title is amended by inserting after the item relating to section 10144 the following new item:


10144a. Ready Reserve: Individual Ready Reserve for Critical Skills..
(b)Conforming amendmentsSection 12304(a) of title 10, United States Code, is amended— (1)by striking or any member and inserting any member; and
(2)by inserting , or any member in the Individual Ready Reserve for Critical Skills after by the Secretary concerned,. (c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. 

